           Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 1 of 150 PageID #:2906

                                                                                                                                        Electronically Filed
                                        CIRCUIT COURT FOR THE 20TH JUDICIAL CIRCUIT                                                       Kahalah A. Clay
State of Illinois                                                                                                                             Circuit Clerk
County of St. Clair                                                                                            17 -L- 559                 Angela Gladney
                                                                                     Case Number                                                 _iv -Mg
                                                                                                                                          St. Clair County
                                                                                    Amount Claimed                                      7/3/2019 2:26 PM

  KRISTA NOELL, individually and
                                                                                  MC DONALD'S USA, LLC, a
 on behalf of all others similarly
                                                                                  domestic Illinois corporation, et al.
 situated,
                                                                            VS

                                                         Plaintiffs)                                                                   Defeadant(a)


  Classification Prefix                                Code                    Nature of Action                                        Code
                                                                                 TO THE SHERIFF: SERVE THIS DEFENDANT AT:
  Pltf. Atty, John J. Driscoll,                Code                                NAME JEFFERS FAMILY MANAGEMENT, INCA
  Address 211 N. Broadway, 40th Floor
  City klouis                               Phone932-3232                                    Gerald R. Williams
  Add. Pitt. Atty.lohn Bariceyid C.1 Barjcpvic Code                                ADDRESS 1357 E. Union Ave.
                              ALIAS SUIVIMONS COPY
          To the above named defendant(s)..                                        CITY & STATE Litchfield, IL 62056



  [10 A. You are hereby summoned and required to appear before this court at
  (court location)                                                             at                   M. On               20
  to answer the complaint in this case, a copy of which is hereto attached. If you fail to do so. a judgment by default may
  be taken against you for the relief asked in the complaint.

         B. You are summoned and required to file an answer to the complaint in this case, a copy of which is hereto
    tac  ed, or otherwise file your appearance, in the office of the clerk of this court within 30 days after service of this
  summons, exclusive of the day of service. If you fail to do so, judgment of decree by default may be taken against you
  for the relief prayed in the complaint.

  E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an account with an e-filing service
  provider. Visit https://efileillinolsoourts.goviservice-providers.htrn to learn more and to select a service provider.
  11you need additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/FAQ/gethelpesp.




          TO THE OFFICER:
          This summons must be returned by the officer or other person to whom it was given for service, with
  indorsement thereon of service and fees if any, immediately after service. In the event that paragraph A of this
  summons is applicable this summons may not be served less than three days before the day of appearance. if service
  cannot be made, this summons shall be returned so indorsed.
          This SUM171011,11 may not be served later than 30 days after its date.

                                                                     WITNESS,                                                          20_

                                                                                                  Clerk or Collet
          SEAL                                                       BY DEPUTY-

                                                                               DATE OF SERVICE:
                                                                                IT. bo tate rteel by °Maw on copy loft with Wen/lint
                                                                                                   of other person)




                                                                                                                            Exhibit U - Page 1 of 467
             Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 2 of 150 PageID #:2907




        I certify that I served this summons on defendants as follows:

(a)— (Individual defendants — personal):
    By leaving a copy of the summons and a copy of the complaint with each individual defendant personally as follows:

                       Name of defendant                                               Date of service




                                        (b) • (Individual defendants - abode):
    By leaving a copy of the summons and a copy of the complaint at the usual place of abode of each individual
defendant with a person of his family, of the age of 13 years or upwards, informing that person of the contents of the
summons, and also by sending a copy of the summons and of the complaint in a sealed envelope with postage fully
prepaid, addressed to each individual defendant at his usual place of abode, as follows:
                Name of                    Person with                   Date of                         Date of
               defendant                    whom left                    service                         mailing




                                        (c) - Corporation defendants):
    By leaving a copy of the summons and a copy of the complaint with the registered agent office, or agent of each
defendant corporation as follows:
                                                     Regiatertd                                   Date of
       Defendant corporation                          officer or agent                             service




(d) - (Other service):

                    SHERIFFS FEES                                                                                  County
                                                                                   Sheriff of
 Service and return                                                                               , Deputy
 Miles
 Total



 Sheriff of                                 County




.'V, 015.5f... 4,                             „    q-
                                                                                                    Exhibit U - Page 2 of 467
   Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 3 of 150 PageID #:2908




                          IN TH H, CIRCUIT COURT
                     TWENTIETH JUDICIAL CIRCUIT COURT
                        ST. CLAIR COUNTY, ILLINOIS

 KRISTA NOELL,
 TIM BPJLEFEUILLE,
 HALEIGH RAE BESINGER,
 HANNAH CAPPERINO,
 XA.VIER. CASILLAS,
 ERIN CASTREJON,                         Case No. 17-L-559
 BRANDON CHAPLES,
 CREIGHTON COLSON,
 JAMES COWAN,
 SHAYNE EMERY ,
 STACIE FERGUSON,
 ANDREA FRANKLIN,
 SARAH FURLONG,
 ANTHONY GANT,
 IVAN GONZALEZ,
 OSCAR GUTIERREZ,
 ALONZO JOHNSON,
 TIFFANY JOHNSTON,
 ALEXANDRIA KRISPIN,
 CHARLENE LYBARGER,
 GABRIELA MIZE,
 ALYSSA MOORE,
 BRIANNA MOORE,
 WALLY NICHOLS,
 KRISTEN OETTLE,
 THOMAS PEARCE,
 THADDEUS PHILLIPS,
 AARON EMANUEL RIVERA,
,BRYTON ROACH,
 PHILLIP ROSS,
 JOSUE SALGADO,
 JEFF SANSONE,
 KELSI SCHWARTZ,
 SHANE SNYDER,
 JOHNATHIN SUTTON,
 RHONDA TANDY,
 MELISSA vrit ORELL1,
 MICHAEL WARREN,
 AARON WEISS AND
SHAMEKA WILLIAMS,

     Plaintiffs,




                                                                    Exhibit U - Page 3 of 467
  Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 4 of 150 PageID #:2909




 v.

 MCDONALD'S USA, LLC

 MCDONALD'S CORPORATION


AMORE ENTERPRISES, INC., an Illinois
company,
      SERVE REGIS LhRED AGENT:
             Alan B Samlan
      525 W Monroe Street Suite 2360
            Chicago, IL 60661


BOLD ENTERPRISES, INC., an Illinois
Company,
      SERVE REGIS TIRED AGENT:
         Malcolm Richard Bold
            305 Westminster
         Glen Carbon, IL 62034


BRE MID AMERICA, INC., an Illinois
company,
      SERVE REGISTERED AGENT:
             Karen M Stumpe
         301 SW Adams St Ste 700
             Peoria, IL 61602


BURRIS MANAGEMENT, INC., an Illinois
company,
      SERVE REGISTERED AGENT:
            Alan E. Stumpf
             222 S Main St
              PO Box 228
          Columbia, IL 62236


CAFE M, LLC., an Illinois company,
     SERVE REGIS IERED AGENT:
            Steven L. Baerson
      1 N La Salle Street, Suite 1350
           ChicaRLIL 60602


                                        2




                                                                   Exhibit U - Page 4 of 467
    Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 5 of 150 PageID #:2910




                                         )
                                         )
CLARK 15803, LLC., an Illinois company,  )
         SERVE REGISTERED AGENT:         )
        Johnson, Bunce & Noble PC        )
           7800 N Sommer St Suite 425    )
                 Peoria, IL 61615        )
                                         )
CMJ CORP., an Illinois company,          )
         SERVE REGISTERED AGENT:         )
               Michael R. McGraw         )
              6450 S 6th St Rd Ste A     )
               Springfield, IL 62712     )
                                         )
                                         )
DND WITZEL ENTERPRISES, INC., an         )
Illinois company,                        )
         SERVE REGIS IERED AGENT:        )
                  Deanna Witzel          )
               3636 Bayview Drive        )
                Danville, IL 61832       )
                                         )
                                         )
ESTEL FOODS, INC., an Illinois company,  )
         SERVE REGISTERED AGENT:         )
             James Estel Williams, Jr.   )
             1506 Johnson Rd Ste 115     )
              Granite City, IL 62040     )
                                         )
F & F INVESTMENTS OF ILLINOIS, INC.,     )
 n Illinois company,                     )
         SERVE REGISTERED AGENT:         )
                Frank L. Nowinski        )
                  1001 36th Ave          )
                 Moline, IL 61265        ))
                                         )
                                         )
GUERO, LLC, an Illinois company,         )
         SERVE REGISTERED AGENT:         )
         Johnson, Bunce and Noble, P.C.  )
                7800 N Sommer St         )
              Peoria, Illinois 61615     )
                                         )
                                         )
T&B EN f ERP-RISES OF SPRZIGFMLD,11‘.X., )
an Illinois company,                    l) I


                                          3




                                                                     Exhibit U - Page 5 of 467
   Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 6 of 150 PageID #:2911




       SERVE REGISTERED AGENT:
             Steven A. Jeffers
            2821 Centennial Dr
           Springfield, IL 62711


JANN RESTAURANT, INC., an Illinois
company,
      SERVE REGIS11RED AGENT:
               Jack Millan
         301 S Prospect Rd Ste #5
          Bloomington, IL 61704


JEFFERS FAMILY MANAGEMENT, INC., an
Illinois company,
       SERVE REGISTERED AGENT:
               Steven Jeffers
            2821 Centennial Dr
           Springfield, IL 62711



K,ARAVI1ES RESTAURANT 33426, LLC., an
Illinois company,
         SERVE REGISTERED AGENT:
                Steven L. Baerson
           1 N La Salle Street Ste 1350
               Chicago, IL 60602


KARAVI1ES RESTAURANT 6298, LLC., an
llinois company,
        SERVE REGIS ILRED AGENT:
              Steven L. Baerson
          1 N La Salle Street Ste 1350
              Chicago, IL 60602



 UNA, INC., an Illinois company,
     SERVE REGISTERED AGENT:
               Michael Luna
              112 N 14TH ST
          wninouth, TT 61462



                                          4




                                                                    Exhibit U - Page 6 of 467
    Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 7 of 150 PageID #:2912




MARYMAC, INC., an Illinois company,
    SERVE REGIS I.ERED AGENT:
          Mary N. Murray
       104 Dunleigh Park Lane
       Edwardsville, IL 62025


MCDONALD'S RESTAURANTS OF
ILLINOIS, INC., an Illinois company,
      SERVE REGIS IERED AGENT:
         Prentice Hall Corporation
        801 Adlai Stevenson Drive
           Springfield, IL 627023

MCESSY INVESTMENT COMPANY, an
Illinois company,
         SERVE REGIS FERED AGENT:
              William H. McEssy
             1025 W Everett Road
             Lake Forest, IL 60045


MCGRAW ENTERPRISES, INC., an Illinois
company,
      SERVE REGIS IERED AGENT:
              Andy Scharf
           606 N State Street
          Litchfield, IL 62056


MIBRYA, LLC., an Illinois company,
     SERVE REGISTERED AGENT:
      Johnson Bunco & Nobel, P.C.
     7800 N Sommer Street, Suite 425
            Peoria, IL 61615


WO ENTERPRISES, INC., an Illinois
company,
      SERVE REGIS lERED AGENT:
                Mikel Petro
       301 S. Prospect Road, Suite 5
         Bloomington, IL 61704




                                        5




                                                                     Exhibit U - Page 7 of 467
   Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 8 of 150 PageID #:2913




P.T. POULEE, LLC., an Illinois company,
       SERVE REGISTERED AGENT:
               Lee E. Gussin
         801 Skokie Blvd., Suite 100
           Northbrook, IL 60062


PE IR.0 BEAR LLC., an Illinois company,
       SERVE REGISTERED AGENT:
             Steven L. Baerson
        1 N La Salle Street, Suite 1350
             Chicago, IL 60602


Q3, LLC., an Illinois company,
      SERVE REGIS1ERED AGENT
            Registered Agent, Inc.
      1254 University Drive, Suite 300
           Edwardsville, IL 62025


RAF ENTERPRISES, INC., an Illinois
company,
      SERVE REGIS fERED AGENT:
             Alan B Sat/Ilan
      525 W Monroe Street Suite 2360
            Chicago IL 60661


RCKC CORPORATION, an Illinois company,
     SERVE REGISTERED AGENT:
            Randy Conn
          18233 Martin Ave
         Homewood, IL 60430


SCHMITT-BOULDER HILL, INC., an Illinois
company,
      SERVE REGISTERED AGENT:
          Edward H. Schmitt, Jr.
      1975 W Downer Place, Suite 302
            Aurora, IL 60506

'IDS SERVICES, INC., an Illinois company,

      SERVE REGISTERED AG


                                            6




                                                                    Exhibit U - Page 8 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 9 of 150 PageID #:2914




                Andy Scharf
              606 State Street
            Litchfield, IL 62056




                      FIRST AMENDED CLASS ACTION COMPLAINT

NOW COME Plaintiffs KRISTA NOELL, TEM BELLEFEUILLE, HALEIGH RAE BESINGER,

HANNAH CAPPERINO, XAVIER CASILLAS, ERIN CASTREJON, BRANDON CHAPLES,

CREIGHTON COLSON, JAMES COWAN, SHAYNE EMERY, STACIE FERGUSON,

ANDREA FRANKLIN, SARAH FURLONG, ANTHONY GANT, IVAN GONZALF7,

OSCAR GUTIERREZ, ALONZO JOHNSON, tIFFANY JOHNSTON, ALEXANDRIA

KRISPIN, CHARLENE LYBARGER, GABRIELA MIZE, ALYSSA MOORE, BRIANNA

MOORE, WALLY NICHOLS, KRISTEN OETTLE, THOMAS PEARCE, THADDEUS

PHILLIPS, AARON EMANUEL RIVERA, BRYTON ROACH, PHILLIP ROSS, JOSUE

SALGADO, JEFF SANSONE, KELSI SCHWARTZ, SHANE SNYDER, JOHNATHIN

SUTTON, RHONDA TANDY, MELISSA VITTORELLI, MICHAEL WARREN, AARON

WEISS AND SHAMEKA WILLIAMS, individually, and on behalf of all others similarly

situated, by and through their attorneys, JOHN J. DRISCOLL and THE DRISCOLL FIRM, P.C.,

and bring this action class action complaint pursuant to 735 ILCS 5/2-801, et seq., and allege as

follows, all upon information and belief:

                                   NATURE OF THE ACTION

       1.       This is a Class Action for money damages arising from Defendants' violations of

the Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et. seq., ("BIPA") in that




                                                                                      Exhibit U - Page 9 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 10 of 150 PageID #:2915




  Defendants illegally collected, stored and used Plaintiffs' and other similarly situated individuals'

  biometric identifiers and biometric information ("biometrics") without informed written consent,

  in direct violation of BIPA.

          2.      Our legislature has recognized that Ibiiometrics are unlike other unique identifiers

  that are used to access finances or other sensitive information." 740 ILLS 14/5(c). "For example,

  social security numbers, when compromised, can be changed. Biometrics, however, are

  biologically unique to the individual; therefore, once compromised, the individual has no recourse,

  is at heightened risk for identity theft, and is likely to withdraw from biometric facilitated

 transactions." Id.

         3.      In response to these concerns over the security of individuals' biometrics,(740

 ILCS 14/5(b)) our legislature enacted BIPA. The BIPA provides, inter alia, that a private entity

 like McDonald's may not obtain and/or possess an individual's biometrics unless it: (1) informs

 that person in writing that biometric identifiers or information will be collected or stored, see id;

 (2) informs that person in writing of the specific purpose and length of term for which such

 biometric identifiers or biometric information is being collected, stored and used, see id.; (3)

 receives a written release from the person for the collection of his or her biometric identifiers or

 information, see id.;     and (4) publishes publicly available written retention schedules and

 guidelines for permanently destroying biometric identifiers and biometric information. 740 ILCS

 I4/15(a) and (b).

         4.      In violation of each of the foregoing provisions of §15(a) and (b) of BIPA, the

 Defendants are actively collecting, storing, and using — without providing notice, obtaining

 informed written consent or publishing data retention policies — the biometrics of thousands of

 unwitting Illinois resident citizens.




                                                  8




                                                                                      Exhibit U - Page 10 of 467
  Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 11 of 150 PageID #:2916




           5.     Plaintiffs seek class certification pursuant to 735 ILCS 5/2401, et seq. Plaintiffs

    KRISTA. NOFJ L, TIM BELLEFEUILLE, HALEIGH RAE BESINGER, HANNAH

    CAPPERINO, XAVIER CASILLAS, ERIN CASTREJON, BRANDON CHAPLES,

   CREIGHTON COLSON, JAMES COWAN, SHAYNE EMERY, STACIE FERGUSON,

   ANDREA FRANKLIN, SARAH FURLONG, ANTHONY GANT, IVAN GONZALEZ, OSCAR

   GUTIERREZ, ALONZO JOHNSON, I IFFANY JOHNSTON, ALEXANDRIA KRISPIN,

   CHARLENE LYBARGFR, GABRIELA MIZE, ALYSSA MOORE, BRIANNA MOORE,

   WALLY NICHOLS, KRISTEN OETTLE, THOMAS PEARCE, THADDEUS PHILLIPS,

   AARON EMANUEL RFVERA, BRYTON ROACH, PHILI JP ROSS, JOSUE SALGADO, JEFF

   SANSONE, KELSI SCHWARTZ, SHANE SNYDER, JOHNATHIN SUTTON, RHONDA

   TANDY, MELISSA VITTORELLI, MICHAEL WARREN, AARON WEISS AND SHAMEKA

   WILLIAM ("Plaintiffs"), individually, and on behalf of all others similarly situated ("the Class"),

   bring this action against the Defendants described herein ("McDonald's" or "Defendants"), for

   claims relating to the violation of their privacy rights and to recover statutory damages for

   Defendants' unauthorized collection, storage, and use of their respective biometric information in

   violation of BIPA.

                                                PARTIES

L PLAINTIFFS

          6.     Each of the named plaintiff's and putative class representatives had their biometric

   information collected, captured, stored and used by McDonald's for the purpose of tracking time

   and attendance while they worked at McDonalds.

          7.     Plaintiff Krista Noell is, and at ail times relevant to this action was, a resident citizen

  of Madison County, Minois. Noell IS a. former McDonald's employee at a location in C.ollinsville,




                                                     9




                                                                                             Exhibit U - Page 11 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 12 of 150 PageID #:2917




  Illinois. Noell was required to submit her biometric information at the direction of and for use by

 McDonald's. At no time while working at McDonald's was Noell informed in writing that her

 biometric information was being collected or stored or of the specific purpose and length of term

 for which her biometric information was being collected, stored, and used. At no time did Noell

 execute a writing releasing or permitting McDonald's to utilize her biometric information. Noell

 was never provided with a publicly available written policy regarding a schedule or guideline for

 the retention and permanent destruction of her biometric information.

                 Tim Bellefeuille is an Illinois resident who worked in a McDonald's restaurant

 located at 1610 E. Empire, Bloomington, Illinois 61701, and where McDonald's captured

 Plaintiff's biometric identifiers or biometric information.

         9.     Haleigh Rae Besinger is an Illinois resident who worked in a McDonald's

 restaurant located at 4007 W. Barring Terrace, Peoria, Illinois 61615, and where McDonald's

 captured Plaintiff's biometric identifiers or biometric information.

         10.    Hannah Capperino is an Illinois resident who worked in a McDonald's restaurant

 located at 11241 W. 159th Street, Orland Park, Illinois 60467, and where McDonald's captured

 Plaintiff's biometric identifiers or biometric information.

         11.    Xavier Casillas is an Illinois resident who worked in a McDonald's restaurant

 located at 2400 W. Lincoln Highway, Olympia Fields, Illinois 60461, and where McDonald's

 captured Plaintiff's biometric identifiers or biometric information.

         12.    Erin Castrejon is an Illinois resident who worked in a McDonald's restaurant

 located at 1441 Kishwaukee St., Rockford, Illinois 61104, and where McDonald's captured

 Plaintiff's biometric identifiers or biometric information.




                                                  10




                                                                                     Exhibit U - Page 12 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 13 of 150 PageID #:2918




        13.     Brandon Chaples is an Illinois resident who worked in a McDonald's restaurant

located at 302 South Route 31, McHenry, Illinois 60050, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

        14.     Creighton Colson is an Illinois resident who worked in a McDonald's restaurant

located at 4805 Broadway Street, Quincy, Illinois 62305, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

        15.     James Cowan is an Illinois resident who worked in a McDonald's restaurant located

at 3433 Avenue of The Cities, Moline, Illinois 61265-4418, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

        16.    Shayne Emory is an Illinois resident who worked in a McDonald's restaurant

located at 3250 S. 6th Street, Springfield, Illinois 62701, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

        17.    Stacie Ferguson is an Illinois resident who worked in a McDonald's restaurant

located at 321 N. Morton, Morton, Illinois 61550-1524, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

        18.    Andrea Franklin is an Illinois resident who worked in a McDonald's restaurant

located at 161, Spinder Drive, East Peoria, Illinois 61611, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

       19.     Sarah Furlong is an Illinois resident who worked in a McDonald's restaurant

located at 4301 W. Wabash Avenue, Springfield, Illinois 62711, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.




                                                 11




                                                                                   Exhibit U - Page 13 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 14 of 150 PageID #:2919




          20.    Anthony Gant is an Illinois resident who worked in a McDonald's restaurant

  located at 100 N. Bolingbrook Drive, Bolingbrook, Illinois 60440, and where McDonald's

  captured Plaintiff's biometric identifiers or biometric information.

         21,     Ivan Gonzalez is an Illinois resident who worked in a McDonald's restaurant

  located at 520 Ramada Blvd, Collinsville, Illinois 62234, and where McDonald's captured

 Plaintiff's biometric identifiers or biometric information.

         22.     Oscar Gutierrez is an Illinois resident who worked in a McDonald's restaurant

 located at 3249 Belvidere Road, Park City, Illinois 60085, and where McDonald's captured

 Plaintiff's biometric identifiers or biometric information.

         23.     Alonzo Johnson is an Illinois resident who worked in a McDonald's restaurant

 located at 2045 Madison Avenue, Granite City, Illinois 62040-4618, and where McDonald's

 captured Plaintiff's biometric identifiers or biometric information.

         24.     Tiffany Johnston is an Illinois resident who worked in a McDonald's restaurant

 located at 525 Brock Drive, Bloomington, Illinois 61701-2640, and where McDonald's captured

 Plaintiff's biometric identifiers or biometric information.

         25.    Alexandria Krispin is an Illinois resident who worked in a McDonald's restaurant

 located at 930 Wriverside Boulevard, Rockford, Illinois 61103, and where McDonald's captured

 Plaintiff's biometric identifiers or biometric information.

        26.     Charlene Lybarger is an Illinois resident who worked in a McDonald's restaurant

 located at 1006 Purnell Drive, Mahomet, Illinois 61853, and where McDonald's captured

 Plaintiff's biometric identifiers or biometric information.




                                                 12




                                                                                 Exhibit U - Page 14 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 15 of 150 PageID #:2920




        27.     Gabriela Mize is an Illinois resident who worked in a McDonald's restaurant

 located at 1134 N. Main Street, Monmouth, Illinois 61462-1209, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

        28.     Alyssa Moore is an Illinois resident who worked in a McDonald's restaurant

located at 1402 SE Third Street, Aledo, Illinois 61231, and where McDonald's captured Plaintiff's

biometric identifiers or biometric information.

        29.     Brianna Moore is an Illinois resident who worked in a McDonald's restaurant

located at 1134 N. Main Street, Monmouth, Illinois 61462-1209, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

        30.    Wally Nichols is an Illinois resident who worked in a McDonald's restaurant

located at 3195 North Vermilion Street, Danville, Illinois 61832-1312, and where McDonald's

captured Plaintiff's biometric identifiers or biometric information.

        31.    Kristen Oettle is an Illinois resident who worked in a McDonald's restaurant

located at 5511 Godfrey Road, Godfrey, Illinois 62035, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

       32.     Thomas Pearce is an Illinois resident who worked in a McDonald's restaurant

located at 1402 SE Third Street, Aledo, Illinois 61231, and where McDonald's captured Plaintiff's

biometric identifiers or biometric information.

       33.     Thaddeus Phillips is an Illinois resident who worked in a McDonald's restaurant

located at 1700 Division St., Morris, Illinois 60450, and where McDonald's captured Plaintiff's

biometric identifiers or biometric information.




                                                  13




                                                                                    Exhibit U - Page 15 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 16 of 150 PageID #:2921




         34.     Aaron Emanuel Rivera is an Illinois resident who worked in a McDonald's

  restaurant located at 339a Douglas Road, Oswego, Illinois 60543, and where McDonald's captured

  Plaintiff's biometric identifiers or biometric information.

         35.     Bryton Roach is an Illinois resident who worked in a McDonald's restaurant located

 at 2 Ohren Drive, Litchfield, Illinois 62056, and where McDonald's captured Plaintiff's biometric

  identifiers or biometric information.

         36.     Phillip Ross is an Illinois resident who worked in a McDonald's restaurant located

 at 1156 Vaughn Road, Wood River, Illinois 62095, and where McDonald's captured Plaintiff's

 biometric identifiers or biometric information.

         37.     Josue Salgado is an Illinois resident who worked in a McDonald's restaurant

 located at 1402 SE Third Street, Aledo, Illinois 61231, and where McDonald's captured Plaintiff's

 biometric identifiers or biometric information.

         38.     Jeff Sansone is an Illinois resident who worked in a McDonald's restaurant located

 at 4946 N. Milwaukee Avenue, Chicago, Illinois 60630-2115, and where McDonald's captured

 Plaintiff's biometric identifiers or biometric information.

         39.    Kelsi Schwartz is an Illinois resident who worked in a McDonald's restaurant

 located at 1013 Court Street, Pekin, Illinois 61554-4817, and where McDonald's captured

 Plaintiff's biometric identifiers or biometric information.

         40.    Shane Snyder is an Illinois resident who worked in a McDonald's restaurant located

 at 501 S Grand Avenue East, Springfield, Illinois 62703, and where McDonald's captured

 Plaintiff's biometric identifiers or biometric information.




                                                   14




                                                                                    Exhibit U - Page 16 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 17 of 150 PageID #:2922




        41.     Johnathin Sutton is an Illinois resident who worked in a McDonald's restaurant

located at 2100 N. Dirksen Parkway, Springfield, Illinois 62702, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

        42.     Rhonda Tandy is an Illinois resident who worked in a McDonald's restaurant

located at 1013 Court Street, Pekin, Illinois 61554-4817, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

        43.    Melissa Vittorelli is an Illinois resident who worked in a McDonald's restaurant

located at 3020 E. 8th Road, Utica, Illinois 61373, and where McDonald's captured Plaintiff's

biometric identifiers or biometric information.

        44.    Michael Warren is an Illinois resident who worked in a McDonald's restaurant

located at 810 E. Broadway, Centralia, Illinois 62801-3327, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

        45.    Aaron Weiss is an Illinois resident who worked in a McDonald's restaurant located

at 300 Columbia Center, Columbia, Illinois 62236-9803, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

       46.     Shameka Williams is an Illinois resident who worked in a McDonald's restaurant

located at 1380 W. Lake Street, Chicago, Illinois 60607, and where McDonald's captured

Plaintiff's biometric identifiers or biometric information.

 IL DEFENDANTS

       47.     Defendant McDonald's USA, LLC., is a Delaware limited liability company, with

its principal place of business in Oak Brook, Illinois. It is a wholly-owned subsidiary of its parent

and predecessor, McDonald's Corporation, which is a Delaware corporation with its principal

place of business in Oak Brook, Illinois. McDonald's is in the business of selling food to




                                                  15




                                                                                       Exhibit U - Page 17 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 18 of 150 PageID #:2923




  customers primarily through independently owned and operated franchise restaurants. It has

  multiple franchise restaurants throughout Illinois. McDonald's USA, LLC., may be served with

  process via its registered agent, Illinois Corporation Service C, 801 Adlai Stevenson Drive,

  Springfield IL 62703.

           48.   Defendant McDonald's Corporation is a Delaware corporation with its principal

  place of business in Oak Brook, Illinois. Defendant McDonald's Corporation is the parent

  corporation of McDonald's USA, LLC.,. McDonald's USA, LLC., may be served with process via

  its registered agent, Illinois Corporation Service C, 801 Adlai Stevenson Drive, Springfield IL

  62703.

           49.   Approximately 90 percent of McDonald's restaurants in the United States are

 franchised. Ten percent are maintained and managed by McDonald's USA, LLC., and McDonald's

 Corporation, Defendants McDonald's USA, LLC., and McDonald's Corporation greatly influence

 the hiring practices of their franchisees. For example, as part of McDonald's USA, LLC., and

 McDonald's Corporation's systematic and overt control over even the smallest details of its

 franchisees' day-to-day operations, franchisees must submit contractually to a "no hire" or "no

 solicitation" clause in Defendants' franchise agreements that expressly forbids franchisees from

 "employ[ing] or seek[ing] to employ any person" who at the time is, or within the preceding six

 months has been, employed by McDonald's, by any of its subsidiaries, or by any other franchisee.

           50.   Defendant Amore Enterprises, Inc. is franchisee of one or more restaurants in the

 McDonald's System, including the location at 3020 E 8th Road, Utica, Illinois.

        51.      Defendant Bold Enterprises, Inc. is franchisee of one or more restaurants in the

 McDonald's System, including the location at 5511 Godfrey Rd, Godfrey, Illinois.




                                               16




                                                                                    Exhibit U - Page 18 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 19 of 150 PageID #:2924




        52.    Defendant BRE Mid America, Inc. is franchisee of one or more restaurants in the

McDonald's System, including the location at 321 N. Morton, Morton, Illinois.

        53.    Defendant Burris Management, Inc. is franchisee of one or more restaurants in the

McDonald's System, including the location at 300 Columbia Center, Columbia, Illinois.

        54.    Defendant Cafe M, LLC is franchisee of one or more restaurants in the McDonald's

System, including the locations at 930 W Riverside Boulevard, Rockford, Illinois, and 1441

Kishwaukee St., Rockford, Illinois.

       55.     Defendant Clark 15803, LLC is franchisee of one or more restaurants in the

McDonald's System, including the location at 4007 W Barring Trace, Peoria, Illinois.

       56.     Defendant CMJ Corp. is franchisee of one or more restaurants in the McDonald's

System, including the location at 2100 N. Dirksen Pkwy, Springfield, Illinois.

       57.     Defendant DND           Enterprises, Inc. is franchisee of one or more restaurants in the

McDonald's System, including the location at 3195 North Vermillion St., Danville, Illinois.

       58.     Defendant Este! Foods, Inc. is franchisee of one or more restaurants in the McDonald's

System, including the location at 2045 Madison Avenue, Granite City, Illinois 62040.

       59.     Defendant F & F Investments of Illinois, Inc. is franchisee of one or more restaurants

in the McDonald's System, including the location at 3433 Avenue of the Cities, Moline, Illinois 61265.

       60.     Defendant Duero, LLC is franchisee of one or more restaurants in the McDonald's

System, including the location at 161 Spinder Dr., East Peoria, Illinois 61611.

       61.    Defendant J&B Enterprises of Springfield, Inc. is franchisee of one or more restaurants

in the McDonald's System, including the location at 501 S. Grand Avenue, Springfield, Illinois 62703.




                                               17




                                                                                      Exhibit U - Page 19 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 20 of 150 PageID #:2925




          62.   Defendant Jann Restaurant, Inc. is franchisee of one or more restaurants in the

  McDonald's System, including the locations at 1006 Purnell Dr. Mahomet, Illinois 61853 and 1610 E

  Empire, Bloomington, Illinois 61701.

          63.   Defendant Jeffers Family Management, Inc. is franchisee of one or more restaurants in

  the McDonald's System, including the location at 4301 W. Wabash Ave., Springfield, Illinois 62711.

          64.   Defendant Karavites Restaurant 33426, LLC is franchisee of one or more restaurants

  in the McDonald's System, including the location at 1380 W. Lake Street, Chicago, Illinois 60607.

          65.   Defendant Karavites Restaurant 6298, LLC is franchisee of one or more restaurants in

 the McDonald's System, including the location at 4946 N. Milwaukee Avenue, Chicago, Illinois

 60630.

          66.   Defendant Luna, Inc. is franchisee of one or more restaurants in the McDonald's

 System, including the locations at 1134 N. Main St., Monmoth, Illinois 61462 and 1402 SE Third St.,

 Aledo, Illinois 61231.

          67.   Defendant MaryMac, Inc. is franchisee of one or more restaurants in the McDonald's

 System, including the locations at 520 Ramada Blvd, Collinsville, Illinois 62234 and 503 Belt Line

 Rd., Collinsville, Illinois 62234 and 1156 Vaughn Rd, Wood River Illinois 62095.

          68.   Defendant McDonald's Restaurants of Illinois, Inc. is corporate owner or franchisee of

 one or more restaurants in the McDonald's System, including the location at 100 N Bolingbrook Dr.,

 Bolingbrook, Illinois 60440.

          69.   Defendant McEssy Investment Company is franchisee of one or more restaurants in the

 McDonald's System, including the location at 3249 Belvidere Road, Park City, Illinois 60085.




                                               18




                                                                                    Exhibit U - Page 20 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 21 of 150 PageID #:2926




         70.   Defendant McGraw Enterprises, Inc. is franchisee of one or more restaurants in the

McDonald's System, including the locations at 2 Ohren Dr., Litchfield, Illinois 62056 and 3250 S bth

St., Springfield, Illinois 62701.

         71.   Defendant Mibrya, LLC is franchisee of one or more restaurants in the McDonald's

System, including the location at 1013 Court St., Pekin, Illinois 61554.

         72.   Defendant MMJ Enterprises, Inc. is franchisee of one or more restaurants in the

McDonald's System, including the location at 525 Brock Dr., Bloomington, Illinois 61701.

         73.   Defendant P.T. Poulee, LLC is franchisee of one or more restaurants in the McDonald's

System, including the location at 1700 Division St., Morris, Illinois 60450.

         74.   Defendant Petro Bear, T.T,C is franchisee of one or more restaurants in the McDonald's

System, including the location at 302 South Route 31, McHenry, Illinois 60050.

         75.   Defendant Q3, LLC is franchisee of one or more restaurants in the McDonald's System,

including the location at 4805 Broadway Street, Quincy, Illinois 62305.

         76.   Defendant RAF Enterprises, Inc. is franchisee of one or more restaurants in the

McDonald's System, including the location at 11241 W 159th Street, Orland Park, Illinois 60467.

         77.   Defendant RCKC Corporation is franchisee of one or more restaurants in the

McDonald's System, including the location at 2400 W. Lincoln Highway, Olympia Fields, Illinois

60461.

         78.   Defendant Schmitt-Boulder Hill, Inc. is franchisee of one or more restaurants in the

McDonald's System, including the location at 339A Douglas Road, Oswego, Illinois 60543.

         79.   Defendant IDS Services, Inc. is franchisee of one or more restaurants in the

McDonald's System, including the location at 801 E. Broadway, Centralia, IL 62801.




                                               19




                                                                                   Exhibit U - Page 21 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 22 of 150 PageID #:2927




          80.      Together, Defendants herein operate a large portion of the McDonald's restaurant

  system in Illinois ("McDonald's System").

          81.      Plaintiffs are unaware of the true names or capacities, whether individual,

  corporate, associate or otherwise, of those defendants fictitiously sued as Does 1 through 600

  inclusively and therefore Plaintiffs sue them by these fictitious names. Plaintiffs name only the

  Doe defendants 1 through 600 that are citizens of Illinois, and specifically refrain from and do not

  include herein any non-Illinois citizen whether individual, corporate, associate or otherwise. Doe

  defendants 1 through 600 are in some manner responsible for the conduct alleged herein. Upon

  discovering the true names and capacities of these fictitiously named defendants, Plaintiffs will

  amend their Complaint to show the true names and capacities of these fictitiously named

  defendants.

  III.    THE COMMON LIABILITY OF DEkENDANTS AS OFFENDING PARTIES
          WITHIN THE MCDONALD'S SYSTEM

          82.     Section 20 of BIPA provides: "Sec. 20. Right of action. Any person aggrieved by

 a violation of this Act shall have a right of action in a State circuit court or as a supplemental claim

 in federal district court against an offending party." 740 ILCS 14/20.

          83.     As detailed herein, Defendants — participants in the McDonald's System — are all

 offending parties within the meaning of BIPA, 740 ILCS 14/20.

         84.      As publicly-available copies of McDonald's Traditional Franchise Agreement'

 explain, McDonald's is a System (the "McDonald's Syste             "):
         1.       Naiu e and Scope of Franchise

              (a) McDonald's operates a restaurant system ("McDonald's System"). The
         McDonald's System is a comprehensive system for the ongoing development,

  See e.g. https://www.biuenzazimau.oresiteddefatdufilestroiCD%.2020.13%2OFDD.pdf(last accessed May 17, 2019).
 Plaintiffs currently understand the Traditional Agreement is employed in all but special circumstances such as
 kiosks, Walmart locations, and similar.


                                                      20




                                                                                              Exhibit U - Page 22 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 23 of 150 PageID #:2928




       operation, and maintenance of McDonald's restaurant locations . . . and includes
       proprietary rights in certain valuable trade names, service marks, and trade marks .
       . . . methods of . . operation control . . . and manuals covering business practices
       and policies.

       85.    McDonald's Traditional Agreement further explains repeatedly that strict

adherence to McDonald's policies and procedures — including the use of only prescribed

equipment — is at the heart of the McDonald's System. Thus:

       1. Nature and Scope of Franchise .

       (c)     The foundation of the McDonald's System and the essence of this Franchise
       is the adherence by Franchisee to standards and policies of McDonald's providing
       for the uniform operation of all McDonald's restaurants within the McDonald's
       System including, but not limited to . . . the use of only prescribed equipment . . .
       Mhe establishment and maintenance of a close personal working relationship with
       McDonald's in the conduct of Franchisee's McDonald's restaurant business,
       Franchisee's accountability for performance of the obligations contained in this
       Franchise, and Franchisee's adherence to the tenets of the McDonald's System
       constitute the essence of this Franchise.

       86. And:

       1. Nature and Scope of Franchise . . .

       (d)     The provisions of this Franchise shall be interpreted to give effect to the
       intent of the parties stated in this paragraph 1 so that the Restaurant shall be
       operated in conformity to the McDonald's System through strict adherence to
       McDonald's standards and policies as they exist now and as they may be from time
       to time modified.

       87.    Accompanying the virtually unlimited scope the policies and procedures which

form the heart of the McDonald's System are McDonald's corporate obligations to advise all

members of the Systems on operations:

      3. General Services of McDonald's. McDonald's shall advise and consult with
      Franchisee periodically in connection with the operation of the Restaurant and also,
      upon Franchisee's request, at other reasonable times. McDonald's shall
      communicate to Franchisee know-how, new developments, techniques, and
      improvements in areas of restaurant management, food preparation, and service
      which are pertinent to the operation of a restaurant using the McDonald's System.
      The communications shall be accomplished by visits by operations consultants,


                                                21




                                                                                     Exhibit U - Page 23 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 24 of 150 PageID #:2929




         printed and filmed reports, seminars, and newsletter mailings. McDonald's shall
         also make available to Franchisee all additional services, facilities, rights, and
         privileges relating to the operation of the Restaurant which McDonald's makes
         generally available, from time to time, to all its franchisees operating McDonald's
         restaurants.

         88.    McDonald's corporate role is not merely advisory. Strict adherence to McDonald's

  policies and procedures is required all across the McDonald's System:

         4. Manuals. McDonald's shall provide Franchisee with the business manuals
         prepared for use by franchisees of McDonald's restaurants similar to the
         Restaurant. The business manuals contain detailed information including: (a)
         required operations procedures; ... (d) business practices and policies; and (e) other
         management and advertising policies. Franchisee agrees to promptly adopt and
         use exclusively the formulas, methods, and policies contained in the business
         manuals, now and as they may be modified from time to time.

         89.    And:

        12. Compliance With Entire System. Franchisee acknowledges that every
        component of the McDonald's System is important to McDonald's and to the
        operation of the Restaurant as a McDons Id's restaurant . .

        Franchisee shall comply with the entire McDonald's System, including, but not
        limited to, the following:

               (a) Operate the Restaurant in a clean, wholesome manner in compliance
        with prescribed standards of Quality, Service, and Cleanliness; comply with all
        business policies, practices, and procedures imposed by McDonald's . .

               (b) Purchase . .. equipment in accordance with the equipment specifications
        and layout initially designated by McDonald's . . . .

        90.     Compliance with the McDonald's System also includes a corporate mandate to

 comply with all applicable laws:

        12. Compliance With Entire System. Franchisee acknowledges that every
        component of the McDonald's System is important to McDonald's and to the
        operation of the Restaurant as a McDonald's restaurant . . . .

        Franchisee shall comply with the entire McDonald's System, including, but not
        limited to, the following: . .




                                                 22




                                                                                      Exhibit U - Page 24 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 25 of 150 PageID #:2930




        (k) At Franchisee's own expense, comply with all federal, state, and local laws,
        ordinances, and regulations affecting the operation of the Restaurant.

        91.     The failure of a McDonald's location to implement the policies and procedures

 required by McDonald's is expressly considered a material breach of the System:

        18. Material Breach. The parties agree that the happening of any of the following
        events shall constitute a material breach of this Franchise and violate the essence
        of Franchisee's obligations . . . :

        (a) Franchisee shall fail to maintain and operate the Restaurant in a good, clean,
        wholesome manner and in compliance with the standards prescribed by the
        McDonald's System .

        92.    McDonald's makes sure it has near-plenary authority to oversee and inspect all

equipment, operations, and activities in the McDonald's System:

        10. Reports .

        McDonald's shall have the right to inspect and/or audit Franchisee's accounts,
        books, records, and tax returns at all reasonable times to ensure that Franchisee is
        complying with the terms of this Franchise.

and

       12. Compliance With Entire System ...

       McDonald's shall have the right to inspect the Restaurant at all reasonable times to
       ensure that Franchisee's operation thereof is in compliance with the standards and
       policies of the McDonald's System.

       93.      In summary: Coordination, cooperation, and joint action between McDonald's

corporate structure and franchisees was and is not only mutually beneficial, but also of the essence

of the McDonald's System itself.

       94.     Without cooperation and joint action from franchisees, McDonald's cannot

maintain across the McDonald's System the uniformity and control of equipment and processes

its corporate interests require and crave. Such uniformity is essential to McDonald's branding and

business purposes.


                                                23




                                                                                      Exhibit U - Page 25 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 26 of 150 PageID #:2931




           95.      Similarly, without cooperation, joint action, and support from McDonald's

  corporate structure, franchisees cannot effectively acquire and implement technology and

 processes at their respective McDonald's locations in the McDonald's System. Such support and

 economies of scale are essential to franchisees' livelihood and business purposes.

           96.      Accordingly, while McDonald's corporate interests will frequently pepper System

 documents with self-serving language in an attempt to artificially limit their liability, all such

 statements are of no legal effect and are to be disregarded.

           97.       This is as true for the facts and circumstances underlying this case as it is for others.

 McDonald's USA, LLC, McDonald's Corporation, and the other Defendants herein acted

 cooperatively, jointly, and in unison to collect and capture workers' biometric identifiers or

 biometric information all across the McDonald's System in Illinois.

                 98. Thus, while not every McDonald's location in the System employed biometric

 capture devices, it is no accident or coincidence that virtually every location in the System which

 did employ such devices used the same device: the Digital Persona U.are.0 4500 Fingerprint

 Reader.

             99. It is also believed that all McDonald's undertake operations, including the capture

 and collection of biometric information, using McDonald's proprietary software which

 McDonald's considers its own intellectual property, and that further, McDonald's"would not

 permit non-approved software to be employed in the McDonald's System.

        100.        McDonalds' corporate interests could not and would not permit the use of non-

 approved biometric capture software and hardware at locations within the McDonald's System;

 McDonald's franchisees could not and would not effectively and economically implement non-




                                                      24




                                                                                             Exhibit U - Page 26 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 27 of 150 PageID #:2932




 approved biometric capture hardware and software within the confines and strictures of the

McDonald's System, as imposed by McDonald's corporate interests.

       101. An email communication devised by Jeff Gukenberger, U.S. McDonald's

Owner/Operator Risk Manager, demonstrates the lengths and depths to which McDonald's

controlled not only the collection and capture of biometric information across the McDonald's

System, but also controlled legal compliance with BIPA:

       From: Gukenberger Jeff (Contractor)
       Sent: Wednesday, October 11, 2017 10:03 PM
       To: Gukenberger Jeff (Contractor) <Jefi:Gukenberger@us.mcd.com
       <noa ilto :Jeff. Gukenberger@us.mcd. com> >
       Subject Communication to Illinois Owner Operators regarding ILLINOIS
       BIOMETRIC PRIVACY ACT (fingerprint readers for
       POS)

       Dear Illinois Owner/Operators,

       I've met/talked with many of you before, but for those I've not met, I'd like to give
       a quick introduction. I am the U.S. McDonald's Owner/Operator Risk Manager. I
       work directly for you in helping lower your risks.

       It is my understanding that you may currently or will in the future begun utilizing
       an eSmartClock, including the biometric function that allows employees to punch
       in and out using their fingerprint. When you collect and use employee biometric
       data in this manner, Illinois law requires that you take specific actions. Failure to
       comply with the requirements established by the Illinois' Biometric Information
       Privacy Act can create exposure for your company that could result in a lawsuit and
       substantial penalties and fines.

       LaPointe Law is the law firm that provides employment law advice through the
       Helplime, which is part of RSUI's National EPLI Program. Their firm has drafted
       the attached Fact Sheet, Shift Huddle Communication, Biometric Data Consent
       Form (in English and in Spanish) and Biometrics Data Retention and Destruction
       Policy. These documents address each of the requirements under Illinois law.
       Please review each document carefully, and if you have questions, contact LaPointe
       Law on the Helpline at 877-376-4100.

       Any owner operator who has technical questions regarding the function and use of
       the eSmartClock should contact <mailto:erestaurant@us.mccl.com>
       erestaurant@us.mcd.com.



                                               25




                                                                                     Exhibit U - Page 27 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 28 of 150 PageID #:2933




          Sincerely,

          Jeff Gukenberger

          Jeff Gukenberger
          U.S. Owner/Operator Risk Manager
             •



          <mailtojeff.guicenberger@us.med.com> jeff.gukenberger@us.mcd.com

          102. Indeed, the claims of former Plaintiff Macy Koeneman in this very case show the

 unitary functioning of the McDonald's System. Koeneman worked at a McDonald's in

 Mascoutah, Illinois.

          103. McDonald's corporate interests claim the Mascoutah McDonald's is a franchise

 location, and thus, have further claimed they do not have access to information and documents

 from the same.

          104. Yet, when it served McDonald's litigation interests, McDonald's readily obtained

 and produced a purported BIPA wavier from Ms. Koeneman from this location.

          105. Defendants are all "offending parties" within the meaning of BIPA, 740 ILLS

 14/20.

          106. This specifically includes McDonald's USA, LLC, and McDonald's Corporation

 as to liability across the McDonald's System. McDonald's USA, LLC, and McDonald's

 Corporation are "offending parties" within the meaning of BIPA, 740 EELS 14/20, all across the

 McDonald's System, and without regard to whether any given McDonald's location is corporate

 or franchise.

          107. Furthermore and/or in the alternative, McDonald's USA, LLC., and/or McDonald's

 Corporation exercised, and continue to exercise, control over their franchisees and their respective

 operations, including the facts and circumstances giving rise to this case, such that each of them,

 and both, are liable jointly and severally for violations of BIPA occurring at any Illinois


                                                 26




                                                                                      Exhibit U - Page 28 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 29 of 150 PageID #:2934




McDonald's, without further qualification, whether through operation of respondeat superior, the

 law of agency, alter ego, common law joint and several liability, joint employer, or other grounds.

                                    JURISDICTION AND VENUE

            108. This is a Class Action Complaint for violations of the Illinois Biometric

Information Privacy Act (740 ILCS 14/1 et seq.) seeking statutory and actual damages

            109. This Court has subject matter and personal jurisdiction over the parties to this cause

of action. All named parties are Illinois natural persons or corporate citizens of Illinois, and the

Doe parties, by definition, are limited to Illinois natural persons or corporate citizens of Illinois.

Accordingly, there is no complete diversity of citizenship as contemplated by 28 U.S.C. §1332(a),

nor is there minimal diversity as contemplated by 28 U.S.C. §1332(d)(ii). No federal question is

presented by this complaint. Plaintiffs bring this complaint solely under state law and not under

federal law, and specifically not under the United States Constitution, nor any of its amendments,

nor under 42 U.S.C. § 1981 or 1982, nor any other federal statute, law, rule, or regulation. Federal

jurisdiction does not exist. Plaintiffs believe and allege that a cause of action exists under the state

law claims for the conduct complained of herein. If this Court or the Appellate Courts of Illinois

were to rule that plaintiffs have no cause of action under state law for the conduct set out herein,

then plaintiffs seek no remedy. Accordingly, plaintiffs expressly waive and hereby disavow any

claim for any relief whatsoever under any federal law or any federal question concerning the

allegations of this complaint, whether said allegations are pled or not.

        110. This Class Action is brought on behalf of only Illinois citizens within the State of

Illinois who submitted their respective biometric information to the Defendants within the State of

Illinois.




                                                   27




                                                                                          Exhibit U - Page 29 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 30 of 150 PageID #:2935




          111.    Consistent with the Due Process Clause of the Fifth and Fourteenth Amendments,

  this Court has in personam jurisdiction over the defendants McDonald's USA, LLC., and

  McDonald's Corporation because these defendants are corporate citizens of Illinois, having their

  respective headquarters and principal places of business in Oak Brook, Illinois, and are therefore

  present in the State of Illinois such that requiring an appearance does not offend traditional notions

 of fair play and substantial justice.

         112.    Defendants employed each named plaintiff and each class member in Illinois,

 including in St. Clair County, Illinois. Accordingly, venue is proper under 735 ILCS 5/1-108 and

 2-101 of the Illinois Code of Civil Procedure.

         113.    Plaintiffs, and each member of the Class, have individually incurred actual damages

 in an amount less than $75,000.00. Neither the Plaintiffs nor any member of the Class seek

 damages exceeding $75,000, nor do their damages individually exceed $75,000.00, inclusive of

 interest and attorneys' fees and all relief of any nature-sought hereunder. Plaintiffs do not seek

 any form of "common" recovery, but rather individual recoveries not to exceed $75,000.00, for

 any Class member, inclusive of interest and attorneys' fees and all relief of any nature sought

 hereunder.

                              FACTS COMMON TO ALL COUNTS

 IV.     Illinois' Biometric Information Privacy Act

         114.    In 2008, our state enacted BIPA due to the "very serious need [for] protections for

 the citizens of Illinois when it [comes to their] biometric information." Illinois House Transcript,

 2008 Reg. Sess. No. 276. BIPA makes it nnlawful for a company, to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biomenic information, unless it firrt
                                                   ,:




                                                  28




                                                                                       Exhibit U - Page 30 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 31 of 150 PageID #:2936




              (1) informs the subject ... in writing that a biometric identifier or biometric
       information is being collected or stored;
              (2) informs the subject ... in writing of the specific purpose and length of term for
       which a biometric identifier or biometric information is being collected, stored, and used:
       and
              (3) receives a written release executed by the subject of the biometric identifier or
       biometric information or the subject's legally authorized representative.

740 ILCS 14/15(b).

       115. Section 15 (a) of BIPA also provides:

       A private entity in possession of biometric identifiers or biometric information must
       develop a written policy, made available to the public, establishing a retention schedule
       and guidelines for permanently destroying biometric identifiers and biometric information
       when the initial purpose for collecting or obtaining such identifiers or information has been
       satisfied or within 3 years of the individual's last interaction with the private entity,
       whichever occurs first.

740 ILCS 14/15(a).

       116. As alleged herein, the Defendants' practices of collecting, storing, and using

            biometric identifiers without informed written consent violate all three prongs of §

15(b) of BIPA. The Defendants' failure to provide a publicly available written policy regarding

their schedule and guidelines for the retention and permanent destruction of individuals' biometric

information also violates §15(a) of BIPA.

 V.    Defendants' Utilization of Biometric Information To Advance Their Commercial
       Interests

       117. Defendants have been toying with the capture, collection, storage and use of the

biometric information of employees and customers since 2003, testing the technology outside the

United States before implementing it here.

       118. In fact, on October 21, 2003, IR Recognition Systems, the biometric component of

Ingersoll Rand's Security & Safety Group's Electronic Access Control Division (EA CD),




                                               29




                                                                                     Exhibit U - Page 31 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 32 of 150 PageID #:2937




  announced that 85 McDonald's restaurants were cutting payroll costs by up to 22 percent annually

  after incorporating biometric handpunch terminals to record time and attendance.2

          119. Indeed, as of the beginning of the decade, Ingersoll Rand had already sold 150,000

  biometrics capture machines to McDonald's and other corporate interests.3

          120.     In December of 2015, it was reported that McDonald's was piloting a new

  biometric authentication technology on its point-of-sale (POS) system at select restaurants,

 including those in the United States.' In those locations, a fingerprint scan device was installed

 on cash registers requiring a fingerprint scan to activate the registers. This biometric scanning was

 implemented to help detect fraud and aid McDonald's operations and management keep track of

 which of its employees had access to certain registers.

          121.    Similarly, in Illinois and throughout the United States, McDonald's has

 implemented biometric scanners to track time and attendance of its employees, in an effort to

 combat time and attendance fraud. According to McDonald's USA, LLC.,'s senior director of

 safety and security, "It's very difficult to manage [fraud] if you've got 60 to 70 employees under

 one roof in one restaurant..."5

          122.    Each of the named plaintiffs had their biometric information collected, captured,

 stored and used by McDonald's for the purpose of tracking time and attendance while they were

 employees of McDonalds.


  HandPunch Eliminates Expensive "Buddy Punching"; Over 3,00 Employees at 85 Restaurants Have Clocked In
 and Out Biometrically, httn://www.businesswfre,com/news/hme/200310210053121en/McDonalds-Reduces-
 Payroll-Costs-22-IR-Recognition

   Fingerprint scans replace punch oftime clocks, http://abcnews.go.com/Technologv/storv?id=4543655
   McDonald's testing biometrics technology on POS' system,      //www.biometricupdate.com/201512/mcdonalds-
                                       ystem
 testing-biometrics-tecbnologv-on-cos-system

 5Restaurant Security, A Tale of Turnover and Technology, Security Management, a publication of ASIS
 International. https:/ sm.asisontine.orz/Pages/Restaurant-Security—A-Tale-of-Turnover-and-Technolozy.asp_x



                                                       30




                                                                                                Exhibit U - Page 32 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 33 of 150 PageID #:2938




 VI.    Defendants' Violations of Illinois' Biometric Information Privacy Act

        123. McDonald's restaurant locations throughout Illinois utilize a finger or hand print

 reader/scanner for the purposes of measuring employees' time and attendance; this is the primary

method to "clock-in" at many but not all locations throughout Illinois. For all present and past

employees that have worked at these restaurant locations, Defendants required that their employees

provide biometric information, specifically a scan of their respective finger and/or hand prints.

        124. Upon investigation and belief, the Defendants are violating BIPA in collecting and

storing the biometric information of their employees at the restaurant locations that utilize

biometric scanners (finger / hand print readers), as they are not first informing employees in writing

that their biometric information is or will be collected and stored; they are not first informing

employees in writing of the specific purpose and length of term for which their respective

biometric identifiers or biometric information will be collected, stored, and/or used; nor are they

first securing written releases from each respective employee.

        125. The Defendants' violations of BIPA are not occurring at just one location, nor are

they being perpetrated in only one geography. The Defendants' violations of BIPA are occurring

thronghout the state of Illinois, and have been occurring since Defendants' implementation of

biometric scanners/readers.

                               CLASS ACTION ALLEGATIONS

       126. This action is brought by Plaintiffs on their own behalf and on behalf of a proposed

class of all other persons similarly situated, pursuant to 735 ILCS 5/2-801, defined as follows: All

Illinois citizens who had their biometric identifiers, information or data captured, collected, stored

or used by the Defendants in violation of 740 ILCS 14/1, et. seq.




                                                 31




                                                                                        Exhibit U - Page 33 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 34 of 150 PageID #:2939




         127.    The plaintiffs are the masters of their complaint and cause. They specifically

  exclude from the proposed class: the claims of any non-Illinois citizen; any and all claims against

  any non-Illinois citizens; any other claims, including claims for personal injury, wrongful death,

  or other property damage sustained by the Class; and any Judge conducting any proceeding in this

  action and members of their immediate families.

         128.   The Class is so numerous that the individual joinder of all members is

  impracticable. While the exact number of Class members is unknown at this time, it is generally

  ascertainable by appropriate discovery, is in the exclusive control of the Defendants, and it is

 believed that the Class includes thousands of members.

         129.   Common questions of law or fact arising from the defendants' conduct exist as to

 all members of the Class, as required by 735 ILLS 5/2-801. These common questions include, but

 are not limited to, the following:

                a.      Whether the Defendants captured, collected, stored or used the biometric
                        information of the plaintiffs and the class?

                b.      If the Defendants captured, collected, stored or used the biometric
                        information of the plaintiffs and the class, did the Defendants inform the
                        plaintiffs and the class in writing that a biometric identifier or biometric
                        information was being collected or stored?

                c.      If the Defendants captured, collected, stored or used the biometric
                        information of the plaintiffs and the class, did the Defendants inform the
                        plaintiffs and the class in writing of the specific purpose and length of term
                        for which a biometric identifier or biometric information was being
                        collected, stored, and used?

                d.     If the Defendants captured, collected, stored or used the biometric
                       information of the plaintiffs and the class, did the Defendants receive a
                       written release executed by the plaintiffs and the class of the biometric
                       identifier or biometric information or the plaintiffs' or class' legally
                       authorized representative?

                e.     If the Defendants captured, collected, stored or used the biometric
                       information of the plaintiffs and the class, did the Defendants develop a



                                                 32




                                                                                      Exhibit U - Page 34 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 35 of 150 PageID #:2940




                        written policy, made available to the public, establishing a retention
                        schedule and guidelines for permanently destroying biometric identifiers
                        and biometric information when the initial purpose for collecting or
                        obtaining such identifiers or information has been satisfied or within 3 years
                        of the individual's last interaction with the private entity, whichever occurs
                        first?

                        Whether Defendants required employees to provide biometric information?

                 g.     Whether the Defendants captured, collected, stored or used the biometric
                        information of customers?

        130.     Class action treatment provides a fair and efficient method for the adjudication of

the controversy herein described, affecting a large number of persons, joinder of whom is

impracticable. The Class action device provides an appropriate and effective method whereby the

enforcement of the rights of Plaintiffs and members of the Class can be fairly managed without

unnecessary expense or duplication. The expense and burden of individual litigation of a case of

this magnitude makes it impracticable for individual Class members to seek redress for the wrongs

worked upon them.

        131.    Individual litigation of all claims which might be asserted by all Class members

would produce such a multiplicity of cases that the judicial system having jurisdiction of the claims

would remain congested for years. The certification of a Class would allow litigation of claims

that, in view of the expenses of litigation, may be insufficient in amounts to support separate

actions. Concentrating this litigation in one forum would aid judicial economy and efficiency,

promote parity among the claims of individual Class members, and result in judicial consistency.

        132. Plaintiffs will fairly and adequately protect the interests of the Class they represent.

The interests of Plaintiffs, as the Class representatives, are consistent with those of the members

of the Class. In addition, Plaintiffs are represented by counsel experienced in complex and class

action litigation.




                                                33




                                                                                       Exhibit U - Page 35 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 36 of 150 PageID #:2941




          133.    The prosecution of separate actions by individual members of the Class would

  create a risk of:

                          Inconsistent or varying adjudications with respect to individual members of
                          the Class; and

                  b.     Adjudication with respect to individual members of the Class which would,
                         as a practical matter, be dispositive of the interests of other members not
                         parties to the adjudication or substantially impair or impede their ability to
                         protect their interest.

         134. Plaintiffs and Class members envision no unusual difficulty in the management of

 this action as a Class action.

                               COUNT I — MCDONALD'S USA, LLC
                                   Violation of 740 ILCS 14/15(a)
                       Failure to Properly Establish Publicly-Available Policy
                                (On Behalf of Plaintiffs and the Class)

         135. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         136. Defendant MCDONALD'S USA, LLC is a company organized under the laws of

 the State of Illinois. Defendant MCDONALD'S USA, LLC is therefore a "private entity" pursuant

 to BIPA.

         137, Defendant MCDONALD'S USA, LLC is a private entity that collects biometric

 information from McDonald's workers.

         138. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

         139.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's I Defendant MCDONALD'S USA, LLC or its



                                                  34




                                                                                        Exhibit U - Page 36 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 37 of 150 PageID #:2942




agents through, inter alia, copying/recording of their respective finger prints / palm scans and

possibly other individual biometric data points.

        140.    Defendant MCDONALD'S USA, LLC did not properly develop a written policy,

made available to the public, establishing a retention schedule and guidelines for permanently

destroying biometric identifiers and biometric information when the initial purpose for collecting

or obtaining such identifiers or information was satisfied or within 3 years of the individual's last

interaction with the private entity, whichever occurred first.

        141.    Defendant MCDONALD'S USA, LLC collection, storage and use of the plaintiffs'

and class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

       WHEREFORE, individually, and on behalf of the proposed class members, the plaintiffs

pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCDONALD'S USA, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

by requiring Defendant MCDONALD'S USA, LLC to comply with the requirements of BIPA as

to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant MCDONALD'S USA, LLC violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.




                                                  35




                                                                                         Exhibit U - Page 37 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 38 of 150 PageID #:2943




                          COUNT II— MCDONALD'S USA, LLC
                               Violation of 740 ILCS 14/15(a)
      Failure to Comply with Established Retention Schedule and Destruction Guidelines
                           (On Behalf of Plaintiffs and the Class)

             142.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             143.        Defendant MCDONALD'S USA., LLC is a company organized under the

 laws of the State of Illinois. Defendant MCDONAI D'S USA, LLC is therefore a "private entity"

 pursuant to BLPA.

             144.        Defendant MCDONALD'S USA, LLC is a private entity that collects

 biometric information from McDonald's workers.

             145.        BIPA requires private entities in possession of biometric information to

 "develop a written policy, made available to the public, establishing a retention schedule and

 guidelines for permanently destroying biometric identifiers and biometric information when the

 initial purpose for collecting or obtaining such identifiers or information has been satisfied or

 within 3 years of the individual's last interaction with the private entity, whichever occurs first."

 740 ILCS 14/15(a).

             146.       BTPA further provides that "Absent a valid warrant or subpoena issued by

 a court of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

 information must comply with its established retention schedule and destruction guidelines." 735

 ILCS 14/15(a).

            147.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCDONALD'S USA, LLC or its

 agents through, inter alia, copying/recording of their respective finger prints / palm scans and

 possibly other individual biometric data points.




                                                    36




                                                                                        Exhibit U - Page 38 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 39 of 150 PageID #:2944




            148.        Defendant MCDONALD'S USA, LLC did not comply with its established

retention schedule and destruction guidelines.

            149.        Defendant MCDONALD'S USA, LLC collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCDONALD'S USA, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

by requiring Defendant MCDONALD'S USA, LLC to comply with the requirements of BIPA as

to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILLS 14/20(1) in the event the court

finds that Defendant MCDONALD'S USA, LLC violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                           COUNT III— MCDONALD'S USA, LLC
                               Violation of 740 ILCS 14/115(b)(1)
                         Failure to Inform of Collection and/or Storage
                             (On Behalf of Plaintiffs and the Class)

       150. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 37




                                                                                         Exhibit U - Page 39 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 40 of 150 PageID #:2945




           151. Defendant MCDONALD'S USA, LLC is a company organized under the laws of

 the State of Illinois. Defendant MCDONALD'S USA, LLC is therefore a "private entity" pursuant

 to BIPA.

           152. Defendant MCDONALD'S USA, LLC is a private entity that collects biometric

 information from McDonald's workers.

           153. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (1) informs the subject . . . in writing that a

 biometric identifier or biometric information is being collected or stored . . . . 740 ILCS

 14/15(b)(1) (emphasis added).

           154. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's I Defendant MCDONALD'S USA, LLC or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

           155. Defendant MCDONALD'S USA, LLC collection and storage of the plaintiffs' and

 class member's biometric data was done without properly informing the plaintiffs and class

 members in writing that a biometric identifier or biometric information was being collected or

 stored.

           156. Defendant MCDONALD'S USA, LLC collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.




                                                 38




                                                                                       Exhibit U - Page 40 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 41 of 150 PageID #:2946




        WHEREFORE, individually, and on behalf of the proposed class members, the plaintiffs

pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCDONALD'S USA, LLC actions, as pled herein, violate BIPA, 740 1LCS 14/1 et seq.; (3)

injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

by requiring Defendant MCDONALD'S USA, LLC to comply with the requirements of BIPA as

to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant MCDONALD'S USA, LLC violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                           COUNT IV— MCDONALD'S USA, LLC
                               Violation of 740 ILCS 14/15(b)(2)
                Failure to Inform of the Specific Purpose and Length of Term
                             (On Behalf of Plaintiffs and the Clams)

        157. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        158. Defendant MCDONALD'S USA, LLC is a company organized under the laws of

the State of Illinois. Defendant MCDONALD'S USA, LLC is therefore a "private entity" pursuant

to BIPA.

       159. Defendant MCDONALD'S USA, LLC is a private entity that collects biometric

information from McDonald's workers.

       160. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (2) informs the subject . . . in writing of the


                                                 39




                                                                                         Exhibit U - Page 41 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 42 of 150 PageID #:2947




 specific purpose and length of term for which a biometric identifier or biometric information is

 being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

         161.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCDONALD'S USA, LLC or its

 agents through, infra alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

         162.    Defendant MCDONALD'S USA, LLC failed to properly inform the plaintiffs or

 the class members in writing of the specific purpose and length of terms for which their biometric

 data was to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

         163. Defendant MCDONALD'S USA, LLC collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

        WHEREFORE, individually, and on behalf of the proposed class members, the plaintiffs

 pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCDONALD'S USA, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

 by requiring Defendant MCDONALD'S USA, LLC to comply with the requirements of BIPA as

 to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCDONALD'S USA, LLC violations of BIPA were negligent; (5)




                                                   40




                                                                                         Exhibit U - Page 42 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 43 of 150 PageID #:2948




 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILLS 14t20(3);

 and (6) for any other relief deemed appropriate in the premises.

                            COUNT V— MCDONALD'S USA LLC
                               Violation of 740 ILCS 14/15(b)(3)
                               Failure to Obtain Written Release
                             (On Behalf of Plaintiffs and the Class)

        164. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        165. Defendant MCDONALD'S USA, LLC is a company organized under the laws of

 the State of Illinois. Defendant MCDONALD'S USA, LLC is therefore a "private entity" pursuant

 to B1PA.

        166. Defendant MCDONALD'S USA, LLC is a private entity that collects biometric

 information from McDonald's workers.

        167. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: . . (3) receives a written release executed by

the subject of the biometric identifier or biometric information .       ." 740 ILCS 14/15(b)(3)

(emphasis added).

        168. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCDONALD'S USA, LLC or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

       169. Defendant MCDONALD'S USA, LLC collection and storage of the plaintiffs' and

class members' biometric data was systematic and done without first obtaining the written release

required by 740 ILCS 14115(b)(3).




                                                41




                                                                                      Exhibit U - Page 43 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 44 of 150 PageID #:2949




         170. Defendant MCDONALD'S USA, LLC collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

            WHEREFORE, individually, and on behalf of the proposed class members, the plaintiffs

 pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCDONALD'S USA, LLC actions, as pled herein, violate BIPA, 740 1LCS 14/1 et seq.; (3)

 injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

 by requiring Defendant MCDONALD'S USA, LLC to comply with the requirements of BIPA as

 to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCDONALD'S USA, LLC violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                           COUNT VI— MCDONALD'S USA, LLC
                                Violation of 740 ILCS 14/15(d)
                     Unauthorized Disclosure / Redisclosure / Dissemination
                            (On Behalf of Plaintiffs and the Class)

        171. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        172.    Defendant MCDONALD'S USA, LLC is a company organized under the laws of

 the State of Illinois. Defendant MCDONALD'S USA, LLC therefore a "private               titY" p

 to BIPA.




                                                  42




                                                                                         Exhibit U - Page 44 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 45 of 150 PageID #:2950




        173, Defendant MCDONALD'S USA, LLC is a private entity that collects biometric

 information from many associated workers.

        174. BIPA makes it unlawful for any private entity in possession of a biometric identifier

 or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

 customer's biometric identifier or biometric information . . . ." 740 1LCS 114/15(d).

        175. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCDONALD'S USA, LLC or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

        176. On information and belief, Defendant MCDONALD'S USA, LLC disclosed,

redisclosed, or disseminated the biometric information of plaintiffs and the class members to,

through, and/or among others, including but not limited to other McDonald's entities or persons

associated with McDonald's.

        177. Stating further, while not necessary to pleading these claims, MCDONALD'S

USA, TLC did not have consent to such disclosure, redisclosure, or dissemination as discussed by

BIPA. 740 ILSC 14115(d)(1).

        178. Defendant MCDONALD'S USA, LLC collection, storage and use of the plaintiffs'

and class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

       WHEREFORE, individually, and on behalf of the proposed class members, the plaintiffs

pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant




                                                43




                                                                                     Exhibit U - Page 45 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 46 of 150 PageID #:2951




  MCDONALD'S USA, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

  injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

  by requiring Defendant MCDONALD'S USA, LLC to comply with the requirements of BIPA as

 to the collection, storage and use of biometric data; (4) statutory damages. of $5,000.00 for the

  intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCDONALD'S USA, LLC violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                             COUNT VII— MCDONALD'S USA, LLC
                                 Violation of 740 ILCS 14/15(e)(1)
                            Failure to Use Reasonable Standard of Care
                               (On Behalf of Plaintiffs and the Class)

             179.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             180.        Defendant MCDONALD'S USA, LLC is a company organized under the

 laws of the State of Illinois. Defendant MCDONALD'S USA, LLC is therefore a "private entity"

 pursuant to BIPA.

            181.        Defendant MCDONALD'S USA, LLC is a private entity that collects

 biometric information from McDonald's workers.

             182.       BIPA requires a private entity to, inter alia, "store, transmit, and protect

 from disclosure all biometric identifiers and biometric information using the reasonable standard

 of care within the private entity's industry .. ." 740 ILCS 14/15(e).

            183.        The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCDONALD'S USA, LLC or its




                                                   44




                                                                                         Exhibit U - Page 46 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 47 of 150 PageID #:2952




agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

            184.        Defendant MCDONALD'S USA, LLC collection and storage of the

plaintiffs' and class members' biometric data was systematic and done without storing,

transmitting, and/or protecting from disclosure all biometric identifiers and biometric information

using the reasonable standard of care within its industry as required by 740 ILCS 14/15(e)(1).

            185.        Defendant MCDONALD'S USA, LLC collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plainfiffnand class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant
MCDONALD'S USA, LLC actions, as pled herein, violate B1PA, 740 ILCS 14/1 et seq.; (3)

injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

by requiring Defendant MCDONALD'S USA, LLC to comply with the requirements of BIPA as

to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant MCDONALD'S USA, LLC violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                           COUNT Vt11— MCDONALD'S USA, LLC
                              Violation of 740 ILCS 14/15(e)(2)



                                                  45




                                                                                         Exhibit U - Page 47 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 48 of 150 PageID #:2953




        Failure to Use Same Standard as Other Confidential and Sensitive Information
                           (On Behalf of Plaintiffs and the Class)

             186.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             187.       Defendant MCDONALD'S USA, LLC is a company organized under the

 laws of the State of Illinois. Defendant MCDONALD'S USA, LLC is therefore a "private entity"

 pursuant to BIPA.

             188.       Defendant MCDONALD'S USA, LLC is a private entity that collects

 biometric information from McDonald's workers.

             189.       BIPA requires a private entity to, inter alia, "store, transmit, and protect

 from disclosure all biometric identifiers and biometric information in a manner that is the same as

 or more protective than the manner in which the private entity stores, transmits, and protects other

 confidential and sensitive information." 740 ILCS 14/15(e)(2).

            190.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCDONALD'S USA, LLC or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

            191.       Defendant MCDONALD'S USA, LLC collection and storage of the

 plaintiffs' and class members' biometric data was not done in a manner that was the same as or

 more protective than the manner in which it stores, transmits, and protects other confidential and

 sensitive information, as required by 740 ILCS 14/15(e)(2).

            192.       Defendant MCDONALD'S USA, LLC collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.


                                                 46




                                                                                       Exhibit U - Page 48 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 49 of 150 PageID #:2954




               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCDONALD'S USA, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3)

injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the class

by requiring Defendant MCDONALD'S USA, LLC to comply with the requirements of BIPA as

to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant MCDONALD'S USA, LLC violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.


                       COUNT IX — MCDONALD'S CORPORATION
                                Violation of 740 'Ks 14/15(a)
                    Failure to Properly Establish Publicly-Available Policy
                             (On Behalf of Plaintiffs and the Class)

       193. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       194. Defendant MCDONALD'S CORPORATION is a company organized under the

laws of the State of Illinois. Defendant MCDONALD'S CORPORATION is therefore a "private

entity" pursuant to BIPA.

       195. Defendant MCDONALD'S CORPORATION is a private entity that collects

biometric information from McDonald's workers.

       196. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for




                                                 47




                                                                                         Exhibit U - Page 49 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 50 of 150 PageID #:2955




 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

         197.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCDONALD'S CORPORATION

 or its agents through, inter alia, copying/recording of their respective finger prints /palm scans and

 possibly other individual biometric data points.

         198. Defendant MCDONALD'S CORPORATION did not properly develop a written

 policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information was satisfied or within 3 years of the

 individual's last interaction with the private entity, whichever occurred first.

         199.   Defendant MCDONALD'S CORPORATION collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

         WHEREFORE, individually, and on behalf of the proposed class members, the plaintiffs

 pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel;           (2)   a declaration that Defendant

 MCDONALD'S CORPORATION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant MCDONALD'S CORPORATION to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00




                                                  48




                                                                                       Exhibit U - Page 50 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 51 of 150 PageID #:2956




 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14t20(1) in the event the court

 finds that Defendant MCDONALD'S CORPORATION violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                      COUNT X— MCDONALD'S CORPORATION
                              Violation of 740 fLCS 14/15(a)
     Failure to Comply with Established Retention Schedule and Destruction Guidelines
                          (On Behalf of Plaintiffs and the Class)

        200. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        201. Defendant MCDONALD'S CORPORATION is a company organized under the

laws of the State of Illinois. Defendant MCDONALD'S CORPORATION is therefore a "private

entity" pursuant to BIPA.

        202. Defendant MCDONALD'S CORPORATION is a private entity that collects

biometric information from McDonald's workers.

        203. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first:" 740 ILCS 14/15(a).

       204. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

information must comply with its established retention schedule and destruction guidelines." 735

ILCS 14/15(a).




                                                 49




                                                                                       Exhibit U - Page 51 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 52 of 150 PageID #:2957




         205.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCDONALD'S CORPORATION

 or its agents through, inter alia, copying/recording of their respective finger prints /palm scans and

 possibly other individual biometric data points.

         206.    Defendant MCDONALD'S CORPORATION did not comply with its established

 retention schedule and destruction guidelines.

         207.   Defendant MCDONALD'S CORPORATION collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILLS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCDONALD'S CORPORATION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant MCDONALD'S CORPORATION to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCDONALD'S CORPORATION violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILLS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                        COUNT XI— MCDONALD'S CORPORATION
                            Violation of 740 ILCS 14/115(b)(1)



                                                  50




                                                                                       Exhibit U - Page 52 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 53 of 150 PageID #:2958




                         Failure to Inform of Collection and/or Storage
                             (On Behalf of Plaintiffs and the Class)

        208. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        209. Defendant MCDONALD'S CORPORATION is a company organized under the

 laws of the State of Illinois. Defendant MCDONALD'S CORPORATION is therefore a "private

 entity" pursuant to BIF'A.

        210. Defendant MCDONALD'S CORPORATION is a private entity that collects

biometric information from McDonald's workers.

        211. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (1) informs the subject . . . in writing that a

biometric identifier or biometric information is being collected or stored . . ." 740 1LCS

14/15(b)(1) (emphasis added).

        212.    The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCDONALD'S CORPORATION

or its agents through, inter alia, copying/recording of their respective finger prints and possibly

other individual biometric data points.

       213. Defendant MCDONALD'S CORPORATION collection and storage of the

plaintiffs' and class member's biometric data was done without properly informing the plaintiffs

and class members in writing that a biometric identifier or biometric information was being

collected or stored.

       214. Defendant MCDONALD'S CORPORATION collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,




                                                51




                                                                                       Exhibit U - Page 53 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 54 of 150 PageID #:2959




 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCDONALD'S CORPORATION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant MCDONALD'S CORPORATION to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCDONALD'S CORPORATION violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                        COUNT KG— MCDONALD'S CORPORATION
                                Violation of 740 ILCS 14/15(b)(2)
                 Failure to Inform of the Specific Purpose and Length of Term
                              (On Behalf of Plaintiffs and the Class)

        215.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        216. Defendant MCDONALD'S CORPORATION is a company organized under the

 laws of the State of Illinois. Defendant MCDONALD'S CORPORATION is therefore a "private

 entity" pursuant to BIPA.

        217.    Defendant MCDONALD'S CORPORATION is a private entity that collects

 biometric information from McDonald's workers.




                                                  52




                                                                                        Exhibit U - Page 54 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 55 of 150 PageID #:2960




        218. BIPA makes it unlawful for any private entity to, inter alia, "collect, cap

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (2) informs the subject . . . in writing of the

 specific purpose and length of term for which a biometric identifier or biometric information is

 being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

        219. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCDONALD'S CORPORATION

 or its agents through, inter alia, copying/recording of their respective finger prints and possibly

 other individual biometric data points.

        220. Defendant MCDONALD'S CORPORATION failed to properly inform the

plaintiffs or the class members in writing of the specific purpose and length of terms for which

their biometric data was to be stored and used, as they were required to do under 740 ILCS

14/15(b)(2).

        221. Defendant MCDONALD'S CORPORATION collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCDONALD'S CORPORAtION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

(3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

class by requiring Defendant MCDONALD'S CORPORATION to comply with the requirements




                                                 53




                                                                                       Exhibit U - Page 55 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 56 of 150 PageID #:2961




 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCDONALD'S CORPORATION violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 1LCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                         COUNT XCII— MCDONALD'S CORPORATION
                              Violation of 740 ILCS 14/15(b)(3)
                              Failure to Obtain Written Release
                            (On Behalf of Plaintiffs and the Class)

         222. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         223. Defendant MCDONALD'S CORPORATION is a company organized under the

 laws of the State of Illinois. Defendant MCDONALD'S CORPORATION is therefore a "private

 entity" pursuant to BIPA.

         224. Defendant MCDONALD'S CORPORATION is a private entity that collects

 biometric information from McDonald's workers.

         225. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: .   .   (3) receives a written release executed by

the subject of the biometric identifier or biometric information . . . . 740 ELCS 14/15(b)(3)

(emphasis added).

        226. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCDONALD'S CORPORATION

or its agents through, inter alia, copying/recording of their respective finger prints and possibly

other individual biometric data points.


                                                   54




                                                                                           Exhibit U - Page 56 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 57 of 150 PageID #:2962




        227. Defendant MCDONALD'S CORPORATION collection and storage of the

plaintiffs' and class members' biometric data was systematic and done without first obtaining the

written release required by 740 ILCS 14/15(b)(3).

        228. Defendant MCDONALD'S CORPORATION collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 512-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

MCDONALD'S CORPORATION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

(3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

class by requiring Defendant MCDONALD'S CORPORATION to comply with the requirements

of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant MCDONALD'S CORPORATION violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                     COUNT XIV— MCDONALD'S CORPORATION
                              Violation of 740 1LCS 14/15(d)
                   Unauthorized Disclosure / Redisclosure / Dissemination
                          (On Behalf of Plaintiffs and the Class)

       229. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 55




                                                                                       Exhibit U - Page 57 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 58 of 150 PageID #:2963




         230. Defendant MCDONALD'S CORPORATION is a company organized under the

 laws of the State of Illinois. Defendant MCDONALD'S CORPORATION therefore a "private

 entity" pursuant to BIPA.

         231. Defendant MCDONALD'S CORPORATION is a private entity that collects

 biometric information from many associated workers.

         232. BIPA makes it unlawful for any private entity in possession of a biometric identifier

 or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

 customer's biometric identifier or biometric information . ." 740 ILCS 114/15(d).

         233. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant MCDONALD'S CORPORATION

 or its agents through, inter alia, copying/recording of their respective finger prints and possibly

 other individual biometric data points.

        234. On information and belief, Defendant MCDONALD'S CORPORATION

 disclosed, =disclosed, or disseminated the biometric information of plaintiffs and the class

 members to, through, and/or among others, including but not limited to other McDonald's entities

 or persons associated with McDonald's.

        235.    Stating further, while not necessary to pleading these claims, MCDONALD'S

 CORPORATION did not have consent to such disclosure, redisclosure, or dissemination as

 discussed by BIPA. 740 ILSC 14/15(d)(1).

        236. Defendant MCDONALD'S CORPORATION collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.



                                                56




                                                                                     Exhibit U - Page 58 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 59 of 150 PageID #:2964




                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCDONALD'S CORPORATION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant MCDONALD'S CORPORATION to comply with the requirements

of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant MCDONALD'S CORPORATION violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.

                        COUNT XV-- MCDONALD'S CORPORATION
                              Violation of 740 ILCS 14/15(e)(1)
                         Failure to Use Reasonable Standard of Care
                            (On Behalf of Plaintiffs and the Class)

        237.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        238.    Defendant MCDONALD'S CORPORATION is a company organized under the

laws of the State of Illinois. Defendant MCDONALD'S CORPORATION is therefore a "private

entity" pursuant to BIPA.

        239. Defendant MCDONALD'S CORPORATION is a private entity that collects

biometric information from McDonald's workers.

       240. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information using the reasonable standard of care

within the private entity's industry . . ." 740 ILCS 14/1 5(e).


                                                  57




                                                                                         Exhibit U - Page 59 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 60 of 150 PageID #:2965




         241.    The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's /Defendant MCDONALD'S CORPORATION

  or its agents through, inter alia, copying/recording of their respective fmger prints and possibly

  other individual biometric data points.

         242.    Defendant MCDONALD'S CORPORA [ION collection and storage of the

  plaintiffs' and class members' biometric data was systematic and done without storing,

 transmitting, and/or protecting from disclosure all biometric identifiers and biometric information

 using the reasonable standard of care within its industry as required by 740 ILCS 14/15(e)(1).

         243.    Defendant MCDONALD'S CORPORATION collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursw'nt to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCDONALD'S CORPORATION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant MCDONALD'S CORPORATION to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCDONALD'S CORPORATION violations of BIPA were negligent; (5)




                                                  58




                                                                                       Exhibit U - Page 60 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 61 of 150 PageID #:2966




 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                          COUNT XVI— MCDONALD'S CORPORATION
                                 Violation of 740 ILCS 14/15(e)(2)
           Failure to Use Same Standard as Other Confidential and Sensitive Information
                              (On Behalf of Plaintiffs and the Class)

        244.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        245. Defendant MCDONALD'S CORPORATION is a company organized under the

laws of the State of Illinois. Defendant MCDONALD'S CORPORATION is therefore a "private

entity" pursuant to BIPA.

        246. Defendant MCDONALD'S CORPORATION is a private entity that collects

biometric information from McDonald's workers.

       247. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information in a manner that is the same as or

more protective than the manner in which the private entity stores, transmits, and protects other

confidential and sensitive information." 740 ILLS 14/15(e)(2).

       248. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant MCDONALD'S CORPORATION

or its agents through, inter alia, copying/recording of their respective finger prints and possibly

other individual biometric data points.

       249. Defendant MCDONALD'S CORPORATION collection and storage of the

plaintiffs' and class members' biornetric data was not done in a manner that was the same as or

more protective than the manner in which it stores, transmits, and protects other confidential and

sensitive information, as required by 740 ILCS 14/15(e)(2).




                                                59




                                                                                        Exhibit U - Page 61 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 62 of 150 PageID #:2967




         250. Defendant MCDONALD'S CORPORATION collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 MCDONALD'S CORPORATION actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant MCDONALD'S CORPORATION to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant MCDONALD'S CORPORATION violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.


                         COUNT XVII — AMORE ENTERPRISES,
                                  Violation of 740 JLCS 14/15(a)
                      Failure to Properly Establish Publicly-Available Policy
                               (On Behalf of Plaintiffs and the Class)

            251.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            252.        Defendant AMORE ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant AMORE ENTERPRISES, INC. is therefore a "private entity"

 pursuant to I3IPA.




                                                  60




                                                                                        Exhibit U - Page 62 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 63 of 150 PageID #:2968




            253.        Defendant AMORE ENTERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

            254.        BIPA requires private entities in possession of biometric information to

"develop a written policy, made available to the public, establishing a retention schedule and

guidelines for permanently destroying biometric identifiers and biometric information when the initial

purpose for collecting or obtaining such identifiers or information has been satisfied or within 3 years

of the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

            255.        The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant AMORE ENTERPRISES, INC. or its

agents through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

other individual biometric data points.

            256.        Defendant AMORE ENTERPRISES, INC. did not properly develop a written

policy, made available to the public, establishing a retention schedule and guidelines for permanently

destroying biometric identifiers and biometric information when the initial purpose for collecting or

obtaining such identifiers or information was satisfied or within 3 years of the individual's last

interaction with the private entity, whichever occurred first.

            257.        Defendant AMORE ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant AMORE



                                                  61



                                                                                         Exhibit U - Page 63 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 64 of 150 PageID #:2969




 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 1 4/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant AMORE ENTERPRISES, INC. to comply with the requirements of BIPA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional

 and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 AMORE ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and

 costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                     COUNT XVIII— AMORE ENTERPRISES, INC.
                              Violation of 740 ILCS 14/15(a)
     Failure to Comply with Established Retention Schedule and Destruction Guidelines
                          (On Behalf of Plaintiffs and the Class)

            258.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            259.        Defendant AMORE ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant AMORE ENTERPRISES, INC. is therefore a "private entity"

 pursuant to BIPA.

            260.        Defendant AMORE ENTERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

            261.        BIPA requires private entities in possession of biometric information to

 "develop a written policy, made available to the public, establishing a retention schedule and

 guidelines for permanently destroying biometric identifiers and biometric information when the initial

 purpose for collecting or obtaining such identifiers or information has been satisfied or within 3 years

 of the individual's last interaction with the private entity, whichever occurs first." 7401LCS 14/15(a).




                                                  62




                                                                                        Exhibit U - Page 64 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 65 of 150 PageID #:2970




            262.        BIPA further provides that "Absent a valid warrant or subpoena issued by a

 court of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

 information must comply with its established retention schedule and destruction guidelines." 735

 ILCS 14/15(a).

            263.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant AMORE ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints I palm scans and possibly

 other individual biometric data points.

            264.        Defendant AMORE ENTERPRISES, INC. did not comply with its established

retention schedule and destruction guidelines.

            265.       Defendant AMORE ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant AMORE

ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant AMORE ENTERPRISES, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional

and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant




                                                 63




                                                                                        Exhibit U - Page 65 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 66 of 150 PageID #:2971




 AMORE ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and

 costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                           COUNT XIX— AMORE EN I ERPRISES,
                                 Violation of 740 ELCS 14/115(b)(1)
                           Failure to Inform of Collection and/or Storage
                               (On Behalf of Plaintiffs and the Class)

             266.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             267.        Defendant AMORE ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant AMORE ENTERPRISES, INC. is therefore a "private entity"

 pursuant to BIPA.

             268.        Defendant AMORE ENTERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

             269.        BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

 or biometric information, unless it first: (1) informs the subject . . . in writing that a biometric identifier

 or biometric information is being collected or stored . ." 740 MCS 14/15(b)(1) (emphasis added).

             270.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant AMORE ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

             271.        Defendant AMORE ENTERPRISES, INC. collection and storage of the

 plaintiffs' and class member's biometric data was done without properly informing the plaintiffs and

 class members in writing that a biometric identifier or biometric information was being collected or

stored.


                                                    64




                                                                                            Exhibit U - Page 66 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 67 of 150 PageID #:2972




             272,        Defendant AMORE ENTERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

 and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant AMORE

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant AMORE ENTERPRISES, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional

and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

AMORE ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and

costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                         COUNT MC— AMORE ENTERPRISES, INC.
                                Violation of 740 ILCS 14/15(b)(2)
                 Failure to Inform of the Specific Purpose and Length of Term
                              (On Behalf of Plaintiffs and the Class)

            273.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            274.        Defendant AMORE ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant AMORE ENTERPRISES, INC. is therefore a "private entity"

pursuant to BIPA.




                                                  65



                                                                                         Exhibit U - Page 67 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 68 of 150 PageID #:2973




             275.        Defendant AMORE ENTERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

             276.        BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

 or biometric information, unless it first: (2) informs the subject       in writing of the specific purpose

 and length of term for which a biometric identifier or biometric information is being collected, stored,

 and used." 740 ILLS 14/15(b)(2) (emphasis added).

             277.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant AMORE ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

             278.        Defendant AMORE ENTERPRISES, INC. failed to properly inform the

 plaintiffs or the class members in writing of the specific purpose and length of terms for which their

 biometric data was to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

             279.        Defendant AMORE ENI'bRPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in ETA and further violated the rights of each plaintiff

 and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class connsel; (2) a declaration that Defendant AMORE

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring



                                                   66




                                                                                          Exhibit U - Page 68 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 69 of 150 PageID #:2974




Defendant AMORE ENTERPRISES, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional

and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

AMORE ENTERPRISES, INC. violations of BIM were negligent; (5) reasonable attorneys' fees and

costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                        COUNT X3a— AMORE ENTERPRISES, INC.
                             Violation of 740 ILLS 14/15(b)(3)
                             Failure to Obtain Written Release
                           (On Behalf of Plaintiffs and the Class)

           280.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

           281.        Defendant AMORE ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant AMORE ENTERPRISES, INC. is therefore a "private entity"

pursuant to BIPA.

           282.        Defendant AMORE ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

           283.        BIPA makes it unlawful for any private entity to, inter Ala, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

or biometric information, unless it first    . (3) receives a written release executed by the subject of
the biometric identifier or biometric information . . . ." 740 ILCS 14/15(b)(3) (emphasis added).

           284.        The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's I Defendant AMORE ENTERPRISES, INC. or its

agents through, inter alias_ copying/recording of their respective finger prints and possibly other

individual biometric data points.


                                                 67




                                                                                        Exhibit U - Page 69 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 70 of 150 PageID #:2975




             285.        Defendant AMORE EN IIRPRISES, INC. collection and storage of the

 plaintiffs' and class members' biometric data was systematic and done without first obtaining the

 written release required by 740 ILCS 14115(b)(3).

             286.        Defendant AMORE ENTERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in &PA and further violated the rights of each plaintiff

 and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant AMORE

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant AMORE ENTERPRISES, INC. to comply with the requirements of BIPA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional

 and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 AMORE ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and

 costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                        COUNT ADM— AMORE ENTERPRISES, INC.
                                Violation of 740 ILLS 14/15(d)
                     Unauthorized Disclosure / Redisclos u re / D issemination
                            (On Behalf of Plaintiffs and the Class)

            287.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                   68




                                                                                         Exhibit U - Page 70 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 71 of 150 PageID #:2976




           288.        Defendant AMORE ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant AMORE ENTERPRISES, INC. therefore a "private entity"

pursuant to BIPA.

           289.        Defendant AMORE ENTERPRISES, INC. is a private entity that collects

biometric information from many associated workers.

           290.        BIPA makes it unlawful for any private entity in possession of a biometric

identifier or biometric information to, inter alia, "disclose, redisciose, or other disseminate a person's

or customer's biometric identifier or biometric information       ." 740 ILCS 114/15(d).

           291.        The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant AMORE ENTERPRISES, INC. or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

           292.        On information and belief, Defendant AMORE ENTERPRISES, INC.

disclosed, redisclosed, or disseminated the biometric information of plaintiffs and the class members

to, through, and/or among others, including but not limited to other McDonald's entities or persons

associated with McDonald's.

           293.        Stating further, while not necessary to pleading these claims, AMORE

ENTERPRISES, INC. did not have consent to such disclosure, redisclosure, or dissemination as

discussed by BIPA. 740 MSC 14115(d)(1).

           294.        Defendant AMORE ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

and class member to control this information.



                                                 69



                                                                                       Exhibit U - Page 71 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 72 of 150 PageID #:2977




                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant AMORE

 ENTERPRISES, INC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant AMORE ENTERPRISES, INC. to comply with the requirements of BIPA as to the

 collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional

 and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILLS 14/20(1) in the event the court fmds that Defendant

 AMORE EN1ERPRISES, NC. violations of BIPA were negligent; (5) reasonable attorneys' fees and

 costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                        COUNT XXIII— AMORE ENTERPRISES, INC.
                              Violation of 740 ILCS 14/15(e)(1)
                         Failure to Use Reasonable Standard of Care
                            (On Behalf of Plaintiffs and the Class)

            295.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            296.        Defendant AMORE ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant AMORE ENTERPRISES, INC. is therefore a "private entity"

 pursuant to BIPA.

            297.        Defendant AMORE ENTERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

            298.        BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometic information using the      reasonable standard of care


 within the private entity's industry . ." 740 ILCS 14/15(e),


                                                  70




                                                                                         Exhibit U - Page 72 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 73 of 150 PageID #:2978




            299.        The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant AMORE ENTERPRISES, INC. or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

            300.        Defendant AMORE ENTERPRISES, INC. collection and storage of the

plaintiffs' and class members' biometric data was systematic and done without storing, transmitting,

and/or protecting from disclosure all biometric identifiers and biometric information using the

reasonable standard of care within its industry as required by 740 ILCS 14/15(e)(1).

            301.        Defendant AMORE ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

each plaintiff and elms member as provided in BIPA and further violated the rights of each plaintiff

and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for. (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant AMORE

ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant AMORE ENTERPRISES, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional

and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 1 4/20(1) in the event the court finds that Defendant

AMORE ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and




                                                  71




                                                                                         Exhibit U - Page 73 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 74 of 150 PageID #:2979




 costs and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                       COUNT VaV— AMORE ENTERPRISES, INC,
                              Violation of 740 ILCS 14/15(e)(2)
        Failure to Use Same Standard as Other Confidential and Sensitive Information
                           (On Behalf of Plaintiffs and the Class)

            302.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            303.        Defendant AMORE ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant AMORE ENTERPRISES, INC. is therefore a "private entity"

 pursuant to BIPA.

            304,        Defendant AMORE ENTERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

            305.        BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information in a manner that is the same as or more

 protective than the manner in which the private entity stores, transmits, and protects other confidential

 and sensitive information." 740 ILLS 14/15(e)(2).

            306.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's I Defendant AMORE ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

            307.        Defendant AMORE ENTERPRISES, INC. collection and storage of the

 plaintiffs' and class members' biometric data was not done in a manner that was the same as or more

 protective than the manner in which it stores, transmits, and protects other confidential and sensitive

 information, as required by 740 ILCS 14/15(e)(2).




                                                  72




                                                                                        Exhibit U - Page 74 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 75 of 150 PageID #:2980




            308.        Defendant AMORE ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant AMORE

ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant AMORE ENTERPRISES, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional

and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

$1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

AMORE ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and

costs and other litigation expense pursuant to 740 [GCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                         COENT XXV -- BOLD ENTERPRISES, INC.
                                Violation of 740 ILCS 14/15(a)
                    Failure to Properly Establish Publicly-Available Policy
                             (On Behalf of Plaintiffs and the Class)

           309.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

           310.        Defendant BOLD ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant BOLD ENTERPRISES, INC. is therefore a "private entity"

pursuant to BIPA.




                                                  73



                                                                                         Exhibit U - Page 75 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 76 of 150 PageID #:2981




             311.        Defendant BOLD ENTERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

             312.        BIPA requires private entities in possession of biometric information to

 "develop a written policy, made available to the public, establishing a retention schedule and

 guidelines for permanently destroying biometric identifiers and biometric information when the initial

 purpose for collecting or obtaining such identifiers or information has been satisfied or within 3 years

 of the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

             313.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant BOLD ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

 other individual biometric data points.

             314.        Defendant BOLD ENTERPRISES, INC. did not properly develop a written

 policy, made available to the public, establishing a retention schedule and guidelines for permanently

 destroying biometric identifiers and biometric information when the initial purpose for collecting or

 obtaining such identifiers or information was satisfied or within 3 years of the individual's last

 interaction with the private entity, whichever occurred first.

             315.        Defendant BOLD ENTERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

 and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BOLD




                                                   74




                                                                                          Exhibit U - Page 76 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 77 of 150 PageID #:2982




 ENTERPRISES, INC. actions, as pled herein, violate B1PA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant BOLD ENTERPRISES, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of B]PA pursuant to 7401LCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BOLD

 ENTERPRISES, INC. violations of BIPA were negligent (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                      COUNT XXVI— BOLD ENTERPRISES, INC.
                              Violation of 740 ILCS 14/15(a)
     Failure to Comply with Established Retention Schedule and Destruction Guidelines
                          (On Behalf of Plaintiffs and the Class)

            316.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            317.        Defendant BOLD ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant BOLD ENTERPRISES, INC. is therefore a "private entity"

pursuant to BIPA.

            318.       Defendant BOLD ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

            319.       BIPA requires private entities in possession of biometric information to

"develop a written policy, made available to the public, establishing a retention schedule and

guidelines for permanently destroying biometric identifiers and biometric information when the initial

purpose for collecting or obtaining such identifiers or information has been satisfied or within 3 years

of the individual's last interaction With the private entity, whichever occurs first." 740 LT.,CS 14/15(a).




                                                  75




                                                                                         Exhibit U - Page 77 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 78 of 150 PageID #:2983




             320.        BIPA further provides that "Absent a valid warrant or subpoena issued by a

 court of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

 information must comply with its established retention schedule and destruction guidelines." 735

 ILCS 14/15(a).

             321.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant BOLD ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints palm scans and possibly

 other individual biometric data points.

             322.        Defendant BOLD ENTERPRISES, INC. did not comply with its established

 retention schedule and destruction guidelines.

             323.        Defendant BOLD ENTERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

 and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BOLD

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant BOLD ENTERPRISES, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BOLD




                                                   76




                                                                                         Exhibit U - Page 78 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 79 of 150 PageID #:2984




 ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                         COUNT XXVII— BOLD ENTERPRISES, INC.
                              Violation of 740 ILLS 14/115(b)(1)
                         Failure to Inform of Collection and/or Storage
                             (On Behalf of Plaintiffs and the Class)

            324.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            325.        Defendant BOLD ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant BOLD ENTERPRISES, INC. is therefore a "private entity"

pursuant to BIPA.

            326.        Defendant BOLD ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

            327..       BIPA makes it -unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

or biometric information, unless it first: (1) informs the subject . . in writing that a biometric identifier

or biometric information is being collected or stored ...." 740 ILCS 14/15(b)(1) (emphasis added).

            328.        The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant BOLD ENTERPRISES, INC. or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

           329.        Defendant BOLD ENTERPRISES, INC. collection and storage of the

plaintiffs' and class member's biometric data was done without properly informing the plaintiffs and

class members in writing that a biometric identifier or biometric information was being collected or

stored.


                                                  77



                                                                                          Exhibit U - Page 79 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 80 of 150 PageID #:2985




             330.       Defendant BOLD ENTERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

 and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BOLD

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by req      g

 Defendant BOLD ENTERPRISES, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BOLD

 ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                       COUNT XXVIII— BOLD ENTERPRISES, INC.
                                Violation of 740 ILCS 14/15(b)(2)
                 Failure to Inform of the Specific Purpose and Length of Term
                             (On Behalf of Plaintiffs and the Class)

            331.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            332.        Defendant BOLD ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant BOLD ENTERPRISES, INC. is therefore a "private entity"

pursuant to BIPA.




                                                   78




                                                                                         Exhibit U - Page 80 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 81 of 150 PageID #:2986




            333.        Defendant BOLD ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

            334.        BIPA makes it unlawfill for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

or biometric information, unless it first: (2) informs the subject . . . in writing of the specific purpose

and length of term for which a biometric identifier or biometric information is being collected, stored,

and used." 740 ILCS 14/15(b)(2) (emphasis added).

            335.        The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant BOLD ENTERPRISES, INC. or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

            336.        Defendant BOLD ENTERPRISES, INC. failed to properly inform the plaintiffs

or the class members in writing of the specific purpose and length of terms for which their biometric

data was to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

            337.        Defendant BOLD ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

and class member to control this information.

                WHEREFORE, individually, and on belvilf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 512-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BOLD

ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring




                                                  79



                                                                                         Exhibit U - Page 81 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 82 of 150 PageID #:2987




 Defendant BOLD ENTERPRISES, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BOLD

 ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                          COUNT XXIX— BOLD ENTERPRISES, INC.
                              Violation of 740 ILCS 14/15(b)(3)
                              Failure to Obtain Written Release
                            (On Behalf of Plaintiffs and the Class)

             338.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             339.        Defendant BOLD ENTERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant BOLD ENTERPRISES, INC. is therefore a "private entity"

 pursuant to BIPA.

             340.       Defendant BOLD ENTERPRISES, INC. is a private entity that collects

 biometric information from McDonald's workers.

             341.       BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

 or biometric information, unless it first: .   . . (3) receives a written release executed by the subject of
 the biometric identifier or biometric information . . " 740 ILCS 14/15(b)(3) (emphasis added).

            342.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant BOLD ENTERPRISES, INC. or its

 agents through, inter alia, copyhrg/recording of their respective finger prints and possibly other

 individual biometric data points.


                                                     80




                                                                                         Exhibit U - Page 82 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 83 of 150 PageID #:2988




            343.        Defendant BOLD ENTERPRISES, INC. collection and storage of the

plaintiffs' and class members' biometric data was systematic and done without first obtaining the

written release required by 740 ILCS 14/15(b)(3).

            344.        Defendant BOLD ENTERPRISES, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BOLD

ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant BOLD ENTERPRISES, INC. to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

violation of BIPA pursuant to 740 ILCS 14120(2), or alternatively, statutory damages of $1,000.00 per

violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BOLD

ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                       COUNT MC3C— BOLD ENTERPRISES, INC.
                              Violation of 740 ILCS 14/15(d)
                   Unauthorized Disclosure I Redisclosure / Dissemination
                          (On Behalf of Plaintiffs and the Class)

           345.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 81



                                                                                         Exhibit U - Page 83 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 84 of 150 PageID #:2989




             346.       Defendant BOLD EN TERPRISES, INC. is a company organized under the

 laws of the State of Illinois. Defendant BOLD ENTERPRISES, INC. therefore a "private entity"

 pursuant to BIPA.

             347.       Defendant BOLD EN1ERPRISES, INC. is a private entity that collects

 biometric information from many associated workers.

            348.        BIPA makes it unlawful for any private entity in possession of a biometric

 identifier or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's

 or customer's biometric identifier or biometric information . . ." 740 ILCS 114/15(d).

            349.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant BOLD ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

            350.        On information and belief, Defendant BOLD ENTERPRISES, INC. disclosed,

 redisclosed, or disseminated the biometric information of plaintiffs and the class members to, through,

 and/or among others, including but not limited to other McDonald's entities or persons associated with

 McDonald's.

            351.        Stating further, while not necessary to pleading these claims, BOLD

 ENTERPRISES, INC. did not have consent to such disclosure, redisclosure, or dissemination as

 discussed by BIPA. 740 ILSC 14/15(d)(1).

            352.        Defendant BOLD ENTERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

 and class member to control this information.




                                                  82



                                                                                       Exhibit U - Page 84 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 85 of 150 PageID #:2990




                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BOLD

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant BOLD ENTERPRISES, INC. to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BOLD

ENTERPRISES, INC. violations of BIPA were negligent (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILLS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                          COUNT XXXJ— BOLD ENTERPRISES, INC.
                                Violation of 740 ILCS 14/15(e)(1)
                           Failure to Use Reasonable Standard of Care
                              (On Behalf of Plaintiffs and the Class)

            353.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            354.        Defendant BOLD ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant BOLD ENTERPRISES, INC. is therefore a "private entity"

pursuant to BIPA.

            355.        Defendant BOLD ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

            356.        BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometrie identifiers and biometric infortnation using the reasonable standard of rare

within the private entity's industry . . " 740 ILCS 14/15(e).


                                                   83



                                                                                          Exhibit U - Page 85 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 86 of 150 PageID #:2991




             357.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant BOLD ENTERPRISES, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

             358.        Defendant BOLD ENTERPRISES, INC. collection and storage of the

 plaintiffs' and class members' biometric data was systematic and done without storing, transmitting,

 and/or protecting from disclosure all biometric identifiers and biometric information using the

 reasonable standard of care within its industry as required by 740 ILCS 14/15(e)(1).

             359.        Defendant BOLD ENTERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

 and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BOLD

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant BOLD ENTERPRISES, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BOLD

 ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs




                                                   84




                                                                                         Exhibit U - Page 86 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 87 of 150 PageID #:2992




and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                       COUNT XXXII— BOLD ENTERPRISES, INC.
                             Violation of 740 ILCS 14/15(e)(2)
       Failure to Use Same Standard as Other Confidential and Sensitive Information
                          (On Behalf of Plaintiffs and the Class)

           360.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

           361.        Defendant BOLD ENTERPRISES, INC. is a company organized under the

laws of the State of Illinois. Defendant BOLD ENTERPRISES, INC. is therefore a "private entity"

pursuant to BIPA.

           362.        Defendant BOLD ENTERPRISES, INC. is a private entity that collects

biometric information from McDonald's workers.

           363.        BIPA requires a private entity to, inter alia, "store, transmit, and protect from

disclosure all biometric identifiers and biometric information in a manner that is the same as or more

protective than the manner in which the private entity stores, transmits, and protects other confidential

and sensitive information." 740 ILCS 14/15(e)(2).

           364.        The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant BOLD ENTERPRISES, INC. or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

           365.        Defendant BOLD ENTERPRISES, INC. collection and storage of the

plaintiffs' and class members' biometric data was not done in a manner that was the same as or more

protective than the manner in which it stores, transmits, and protects other confidential and sensitive

information, as required by 740 ILCS 14/15(0(2).




                                                85



                                                                                        Exhibit U - Page 87 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 88 of 150 PageID #:2993




             366.        Defendant BOLD EN1ERPRISES, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

 and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BOLD

 ENTERPRISES, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant BOLD ENTERPRISES, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BOLD

 ENTERPRISES, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.


                         COUNT 300011 — BRE MID AMERICA, INC.
                                  Violation of 740 ILCS 14/15(a)
                     Failure to Properly Establish Publicly-Available Policy
                              (On Behalf of Plaintiffs and the Class)

            367.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            368.        Defendant BRE MID AMERICA, INC. is a company organized under the laws

 of the State of Illinois. Defendant BRE MID AMERICA, INC. is therefore a "private entity" pursuant

 to BIPA.



                                                  86



                                                                                         Exhibit U - Page 88 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 89 of 150 PageID #:2994




            369.        Defendant BRE MID AMERICA, INC. is a private entity that collects biometric

 information from McDonald's workers.

            370.        BIPA requires private entities in possession of biometric information to

"develop a written policy, made available to the public, establishing a retention schedule and

 guidelines for permanently destroying biometric identifiers and biometric information when the initial

 purpose for collecting or obtaining such identifiers or information has been satisfied or within 3 years

 of the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

            371.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant BRE MID AMERICA, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

other individual biometric data points.

            372.        Defendant BRE MID AMERICA, INC. did not properly develop a written

policy, made available to the public, establishing a retention schedule and guidelines for permanently

destroying biometric identifiers and biometric information when the initial purpose for collecting or

obtaining such identifiers or information was satisfied or within 3 years of the individual's last

interaction with the private entity, whichever occurred first.

            373.        Defendant BRE MID AMERICA, INC, collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BRE MID



                                                  87



                                                                                         Exhibit U - Page 89 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 90 of 150 PageID #:2995




 AMERICA, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant BRE MID AMERICA, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BJPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BRE MID

 AMERICA, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and

 other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                      COUNT MOCICV— BRE MUD AMERICA, INC.
                              Violation of 740 mks 14/15(a)
     Failure to Comply with Established Retention Schedule and Destruction Guidelines
                          (On Behalf of Plaintiffs and the Class)

             374.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             375.        Defendant BRE MID AMERICA, INC. is a company organized under the laws

 of the State of Illinois. Defendant BRE MID AMERICA, INC. is therefore a "private entity" pursuant

 to BIPA.

             376.        Defendant BRE MID AMERICA, INC. is a private entity that collects biometric

 information from McDonald's workers.

             377.        BIPA requires private entities in possession of biometric information to

 "develop a written policy, made available to the public, establishing a retention schedule and

 guidelines for permanently destroying biometric identifiers and biometric information when the initial

 purpose for collecting or obtaining such identifiers or information has been satisfied or within 3 years

 of the individual's last interaction   with the private entity, whichever occurs first." 740 ILCS 14/15(a).




                                                     88




                                                                                         Exhibit U - Page 90 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 91 of 150 PageID #:2996




            378.        BIPA further provides that "Absent a valid warrant or subpoena issued by a

court of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

information must comply with its established retention schedule and destruction guidelines." 735

ILCS 14/15(a).

            379.        The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant BRE MID AMERICA, INC. or its

agents through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

other individual biometric data points.

            380.        Defendant BRE MID AMERICA, INC. did not comply with its established

retention schedule and destruction guidelines.

            381.        Defendant BRE MID AMERICA, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BRE MID

AMERICA, INC. actions, as pled herein, violate BIPA., 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant BRE MID AMERICA, INC. to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BRE MID




                                                  89



                                                                                         Exhibit U - Page 91 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 92 of 150 PageID #:2997




 AMERICA, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and

 other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                           COUNT XXXV— BRE MID AMERICA, INC.
                                 Violation of 740 ILCS 14/115(b)(1)
                           Failure to Inform of Collection and/or Storage
                               (On Behalf of Plaintiffs and the Class)

             382.         Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

             383.        Defendant BRE MID AMERICA, INC. is a company organized under the laws

 of the State of Illinois. Defendant BRE MID AMERICA, INC. is therefore a "private entity" pursuant

 to BIPA.

             384.        Defendant BRE MID AMERICA, INC. is a private entity that collects

 biometric information from McDonald's workers.

             385.        BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

 or biometric information, unless it first: (1) informs the subject . . . in writing that a biometric identifier

 or biometric information is being collected or stored . ." 740 ILCS 14/15(b)(1) (emphasis added).

             386.        The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant BRE MID AMERICA, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

             387.        Defendant BRE MID AMERICA, INC. collection and storage of the plaintiffs'

 and class member's biometric data was done without properly informing the plaintiffs and class

 members in writing that a biometric identifier or biometric information was being collected or stored.




                                                    90




                                                                                            Exhibit U - Page 92 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 93 of 150 PageID #:2998




            388.       Defendant BRE MID AMERICA, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BRE MID

AMERICA, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant BRE MB) AMERICA, INC. to comply with the requirements of BIPA as to the collection,

storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BRE MID

AMERICA, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and

other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                        COUNT IOCKVI— BRE MID AMERICA, INC.
                               Violation of 740 ILCS 14/15(b)(2)
                Failure to Inform of the Specific Purpose and Length of Term
                             (On Behalf of Plaintiffs and the Class)

           389.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

           390.        Defendant BRE MID AMERICA, INC. is a company orgsui7ed under the laws

of the State of Illinois. Defendant BRE MID AMERICA, INC. is therefore a "private entity" pursuant

to BIPA.




                                                 91



                                                                                        Exhibit U - Page 93 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 94 of 150 PageID #:2999




             391.       Defendant BRE MID AMERICA, INC. is a private entity that collects biometric

 information from McDonald's workers.

             392.       BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

 or biometric information, unless it first: (2) informs the subject . . . in writing of the specific purpose

 and length of term for which a biometric identifier or biometric information is being collected, stored,

 and used." 740 ILCS 14/15(b)(2) (emphasis added).

             393.       The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant BRE MID AMERICA, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

            394.        Defendant BRE MID AMERICA, INC. failed to properly inform the plaintiffs

 or the class members in writing of the specific purpose and length of terms for which their biometric

 data was to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

            395.        Defendant BRE MID AMERICA, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

 and class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BRE MID

AMERICA, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by req




                                                  92



                                                                                         Exhibit U - Page 94 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 95 of 150 PageID #:3000




 Defendant BRE MID AMERICA, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BRE MID

AMERICA, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and

other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                        COUNT XXXVII— BRE MID AMERICA, INC.
                             Violation of 740 ILCS 14/15(b)(3)
                             Failure to Obtain Written Release
                           (On Behalf of Plaintiffs and the Class)

            396.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

            397.       Defendant BRE MID AMERICA, INC. is a company organized under the laws

of the State of Illinois. Defendant BRE MID AMERICA, INC. is therefore a "private entity" pursuant

to BII'A.

            398.       Defendant BRE MID AMERICA, INC. is a private entity that collects biometric

information from McDonald's workers.

            399.       BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric identifiers

or biometric information, unless it first . . (3) receives a written release executed by the subject of

the biometric identifier or biometric information . ." 740 ILCS 14/15(b)(3) (emphasis added).

            400.       The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant BRE MID AMERICA, INC. or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.


                                                 93



                                                                                        Exhibit U - Page 95 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 96 of 150 PageID #:3001




             401.        Defendant BRE MID AMERICA, INC. collection and storage of the plaintiffs'

 and class members' biometric data was systematic and done without first obtaining the written release

 required by 740 ILCS 14/15(b)(3).

             402.        Defendant BRE MID AMERICA, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein, aggrieved

 each plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff

 and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BRE MID

 AMERICA, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant BRE MID AMERICA, INC. to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless

 violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant BRE MID

 AMERICA, INC. violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and

 other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                      COUNT VOCVIII— BRE MID AMERICA, INC.
                               Violation of 740 ILCS 14/15(d)
                    Unauthorized Disclosure / Redisclosure / Dissemination
                           (On Behalf of Plaintiffs and the Class)

            403.        Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                  94



                                                                                         Exhibit U - Page 96 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 97 of 150 PageID #:3002




            404.       Defendant BRE MID AMERICA, INC. is a company organized under the laws

of the State of Illinois. Defendant BRE MID AMERICA, INC. therefore a "private entity" pursuant

to BIPA.

            405.       Defendant BRE MID AMERICA, INC. is a private entity that collects biometric

information from many associated workers.

        406.   BIPA makes it unlawful for any private entity in possession of a biometric identifier

or biometric information to, inter alia, "disclose, redisciose, or other disseminate a person's or

customer's biometric identifier or biometric information . . ." 740 ILCS 114/15(d).

        407.   The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant BRE MD) AMERICA, INC. or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

       408.    On information and belief, Defendant BRE MID AMERICA, INC. disclosed,

redisclosed, or disseminated the biometric information of plaintiffs and the class members to,

through, and/or among others, including but not limited to other McDonald's entities or persons

associated with McDonald's.

       409.    Stating further, while not necessary to pleading these claims, BRE MID

AMERICA, INC. did not have consent to such disclosure, redisclo sure, or dissemination as

discussed by BIPA. 740 MSC 14/15(d)(1).

       410. Defendant BRE MID AMERICA, INC. collection, storage and use of the plaintiffs'

and class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.



                                                95



                                                                                      Exhibit U - Page 97 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 98 of 150 PageID #:3003




         WHEREFORE, individually, and on behalf of the proposed class members, the plaintiffs

 pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

 appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BRE MID

 AMERICA, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

 equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant BRE MID AMERICA, INC. to comply with the requirements of BIPA as to the

 collection, storage and use of .biometric data; (4) statutory damages of $5,000.00 for the

 intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant BRE MID AMERICA, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                         COUNT XXXIX— BRE MID AMERICA, INC.
                               Violation of 740 ILCS 14/15(e)(1)
                          Failure to Use Reasonable Standard of Care
                             (On Behalf of Plaintiffs and the Class)

        411.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        412.    Defendant BRE MID AMERICA, INC. is a company organized under the laws of

 the State of Illinois. Defendant BRE MID AMERICA, INC. is therefore a "private entity" pursuant

 to BIPA.

        413.    Defendant BRE MID AMERICA, INC. is a private entity that collects biometric

 information from McDonald's workers.

        414.    BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within the private entity's industry . ." 740 ILCS 14/15(e).



                                                  96




                                                                                        Exhibit U - Page 98 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 99 of 150 PageID #:3004




        415. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant BRE MID AMERICA, INC. or its

agents through, inter alia, copying/recording of their respective finger prints and possibly other

individual biometric data points.

        416. Defendant BRE MID AMERICA, INC. collection and storage of the plaintiffs' and

class members' biometric data was systematic and done without storing, transmitting, and/or

protecting from disclosure all biometric identifiers and biometric information using the reasonable

standard of care within its industry as required by 740 ILCS 14/15(e)(1).

        417. Defendant BRE MID AMERICA, INC. collection, storage and use of the plaintiffs'

and class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.

        WHEREFORE, individually, and on behalf of the proposed class members, the plaintiffs

pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BRE MID

AMERICA, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and

equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant BRE MID AMERICA, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant BRE MID AMERICA, INC. violations of BIPA were negligent; (5)




                                                 97



                                                                                        Exhibit U - Page 99 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 100 of 150 PageID #:3005




  reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14t20(3);

  and (6) for any other relief deemed appropriate in the premises.

                         COUNT XL— BRE MID AMERICA, INC.
                             Violation of 740 ILLS 14/15(e)(2)
        Failure to Use Same Standard as Other Confidential and Sensitive Information
                           (On Behalf of Plaintiffs and the Class)

         418. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         419. Defendant BRE MID AMERICA, INC. is a company organized under the laws of

  the State of Illinois. Defendant BRE MID AMERICA, INC. is therefore a "private entity"

  pursuant to BIPA.

         420. Defendant BRE MID AMERICA, INC. is a private entity that collects biometric

  information from McDonald's workers.

         421. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

  disclosure all biometric identifiers and biometric information in a manner that is the same as or

  more protective than the manner in which the private entity stores, transmits, and protects other

  confidential and sensitive information." 740 ILCS 14/15(e)(2).

         422.   The plaintiffs and the Class are Illinois cilin'ns that had their "biometric

  information" collected and stored by McDonald's / Defendant BRE MID AMERICA, INC. or its

 agents through, inter alia, copying/recording of their respective finger prints and possibly other

 individual biometric data points.

         423.   Defendant BRE MID AMERICA, INC. collection and storage of the plaintiffs' and

 class members' biometric data was not done in a manner that was the same as or more protective

 than the manner in which it stores, transmits, and protects other confidential and sensitive

 information, as required by 740 ILCS 14115(e)(2).




                                                 98



                                                                                    Exhibit U - Page 100 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 101 of 150 PageID #:3006




         424. Defendant BRE MID AMERICA, INC. collection, storage and use of the plaintiffs'

 and class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant BRE

 MID AMERICA, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

Defendant BRE MID AMERICA, INC. to comply with the requirements of BIPA as to the

collection, storage and use of biometric data; (4) statutory damages of $5,000.00 for the

intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant BRE MID AMERICA, INC. violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.


                       COUNT XLI — BURRIS MANAGEMENT, INC.
                                Violation of 740 ILCS 14/15(a)
                    Failure to Properly Establish Publicly-Available Policy
                             (On Behalf of Plaintiffs and the Class)

        425. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        426. Defendant BURRIS MANAGEMENT, INC. is a company organized under the

laws of the State of Illinois. Defendant BURRIS MANAGEMENT, INC. is therefore a "private

entity" pursuant to BIPA.




                                                  99



                                                                                         Exhibit U - Page 101 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 102 of 150 PageID #:3007




          427. Defendant BURRIS MANAGEMENT, INC. is a private entity that collects

  biometric information from McDonald's workers.

          428. BIPA requires private entities in possession of biometric information to "develop a

  written policy, made available to the public, establishing a retention schedule and guidelines for

  permanently destroying biometric identifiers and biometric information when the initial purpose

  for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

  the individual's last interaction with the private entity, whichever occurs first" 740 ILCS 14/15(a).

          429.    The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant BURRLS MANAGEMENT, INC.

  or its agents through, inter alia, copying/recording of their respective finger prints / palm scans and

  possibly other individual biometric data points.

          430. Defendant BURRIS MANAGEMENT, INC. did not properly develop a written

  policy, made available to the public, establishing a retention schedule and guidelines for

  permanently destroying biometric identifiers and biometric information when the initial purpose

  for collecting or obtaining such identifiers or information was satisfied or within 3 years of the

  individual's last interaction with the private entity, whichever occurred first.

         431. Defendant BURRIS MANAGEMENT, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

  aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant



                                                  100



                                                                                       Exhibit U - Page 102 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 103 of 150 PageID #:3008




 BURRIS MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant BURRIS MANAGEMENT, INC. to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14120(1) in the event the court

 finds that Defendant BURRIS MANAGEMENT, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                     COUNT XIX— BURRIS MANAGEMENT,
                              Violation of 740 ILCS 14/15(a)
     Failure to Comply with Established Retention Schedule and Destruction Guidelines
                           (On Behalf of Plaintiffs and the Class)

         432.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         433.   Defendant BURRIS MANAGEMENT, INC. is a company organized under the

 laws of the State of Illinois. Defendant BURRIS MANAGEMENT, INC. is therefore a "private

 entity" pursuant to BIPA.

         434.   Defendant BURRIS MANAGEMENT, INC. is a private entity that collects

 biometric information from McDonald's workers.

        435.    B]PA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).




                                                  101



                                                                                       Exhibit U - Page 103 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 104 of 150 PageID #:3009




          436.   BIPA further provides that "Absent a valid warrant or subpoena issued by a court

  of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

  information must comply with its established retention schedule and destruction guidelines." 735

  fLCS 14/15(a).

          437.   The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant BURRIS MANAGEMENT, INC

  or its agents through, inter alia, copying/recording of their respective finger prints / palm scans and

  possibly other individual biometric data points.

          438.   Defendant BURRIS MANAGEMENT, INC. did not comply with its established

  retention schedule and destruction guidelines.

          439.   Defendant BURRIS MANAGEMENT, INC. collection, storage and use of the

  plaintiffs' and class members' biometric identifiers, information or data as described herein,

  aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

  each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

  BURRIS MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

  (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant BURRIS MANAGEMENT, INC. to comply with the requirements

  of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court




                                                   102



                                                                                       Exhibit U - Page 104 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 105 of 150 PageID #:3010




 finds that Defendant BURRIS MANAGEMENT, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14t20(3);

and (6) for any other relief deemed appropriate in the premises.

                       COUNT MUD— BURRIS MANAGEMENT, INC.
                              Violation of 740 ILCS 14/115(b)(1)
                        Failure to Inform of Collection and/or Storage
                            (On Behalf of Plaintiffs and the Class)

        440.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        441.   Defendant BURRIS MANAGEMENT, INC. is a company organized under the

laws of the State of lllinois. Defendant BURRIS MANAGEMENT, INC. is therefore a "private

entity" pursuant to BIPA.

        442.   Defendant BURRIS MANAGEMENT, INC. is a private entity that collects

biometric information from McDonald's workers.

        443. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (1) informs the subject . . . in writing that a

biometric identifier or biometric information is being collected or stored . . ." 740 ILCS

14/15(b)(1) (emphasis added).

        411. The plaintiffs and the Class are Illinois citizens that had their "biametrie

information" collected and stored by McDonald's / Defendant BURRIS MANAGEMENT, INC.

or its agents through, inter alia, copying/recording of their respective finger prints and possibly

other individual biometric data points.

        445. Defendant BURRIS MANAGEMENT, INC. collection and storage of the

plaintiff's' and class member's biometric data was done without properly informing the plaintiffs




                                                103



                                                                                       Exhibit U - Page 105 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 106 of 150 PageID #:3011




  and class members in writing that a biometric identifier or biometric information was being

  collected or stored.

         446.    Defendant BURRIS MANAGEMENT, INC.collection, storage and use of the

  plaintiffs' and class members' biometric identifiers, information or data as described herein,

  aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

  each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

  BURRIS MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

  (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

  class by requiring Defendant BURRIS MANAGEMENT, INC. to comply with the requirements

  of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

  for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

  statutory dsrnAges of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

  fmds that Defendant BURRIS MANAGEMENT, INC. violations of BIPA were negligent; (5)

  reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.

                        COUNT XLIV— BURRIS MANAGEMENT, INC.
                                 Violation of 740 ILCS 14/15(b)(2)
                  Failure to Inform of the Specific Purpose and Length of Term
                              (On Behalf of Plaintiffs and the Class)

         447.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                  104




                                                                                       Exhibit U - Page 106 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 107 of 150 PageID #:3012




        448. Defendant BURRIS MANAGEMENT, INC. is a company organized under the

 laws of the State of Illinois. Defendant BURRIS MANAGEMENT, INC. is therefore a "private

entity" pursuant to BIPA.

        449. Defendant BURRIS MANAGEMENT, INC. is a private entity that collects

biometric information from McDonald's workers.

        450. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (2) informs the subject .       writing of the

specific purpose and length of term for which a biometric identifier or biometric information is

being collected, stored, and used." 740 ILCS 14/15(6)(2) (emphasis added).

       451.    The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant BURRIS MANAGEMENT, INC.

or its agents through, inter alia, copying/recording of their respective finger prints and possibly

other individual biomettiC data points.

       452.    Defendant BURRIS MANAGEMENT, INC. failed to properly inform the plaintiffs

or the class members in writing of the specific purpose and length of terms for which their

biometric data was to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

       453. Defendant BURRIS MANAGEMENT, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et




                                                105



                                                                                      Exhibit U - Page 107 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 108 of 150 PageID #:3013




  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant
  BURRIS MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

  (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

  class by requiring Defendant BURRIS MANAGEMENT, INC. -to comply with the requirements

  of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

  for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

  statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

  finds that Defendant BURRIS MANAGEMENT, INC. violations of BIPA were negligent; (5)

  reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.

                              COUNT XLV— BURRIS MANAGEMENT, INC.
                                      Violation of 740 ILES 14/15(b)(3)
                                      Failure to Obtain Written Release
                                    (On Behalf of Plaintiffs and the Class)

          454.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          455.    Defendant BURRIS MANAGEMENT, INC. is a company organized under the

  laws of the State of Illinois. Defendant BURRIS MANAGEMENT, INC. is therefore a "private

  entity" pursuant to BIPA.

          456.    Defendant BURRIS MANAGEMENT, INC. is a private entity that collects

  biometric information from McDonald's workers.

          457.    BIPA makes it nnlawful for any private entity to, inter alia, "collect, capture,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

  identifiers or biometric information, »nless it first: . . . (3) receives a written release executed by

  the subject of the biometric identifier or biometric information . . ." 740 ILCS 14/15(b)(3)

 (emphasis added).


                                                   106



                                                                                        Exhibit U - Page 108 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 109 of 150 PageID #:3014




        458.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant BURRIS MANAGEMENT, INC.

 or its agents through, inter alia, copying/recording of their respective finger prints and possibly

 other individual biometric data points.

        459. Defendant BURRIS MANAGEMENT, INC. collection and storage of the

plaintiffs' and class members' biometric data was systematic and done without first obtaining the

written release required by 740 ILCS 14/15(b)(3).

        460. Defendant BURRIS MANAGEMENT, INC. collection, storage and use of the

plaintiffs' and class members' biometric identifiers, information or data as described herein,

aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

each plaintiff and class member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

BURRIS MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

(3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

class by requiring Defendant BURRIS MANAGEMENT, INC. to comply with the requirements

of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

finds that Defendant BURRIS MANAGEMENT, INC. violations of BIPA were negligent; (5)

reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

and (6) for any other relief deemed appropriate in the premises.



                                                107



                                                                                      Exhibit U - Page 109 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 110 of 150 PageID #:3015




                       COUNT XLVI— BURRIS MANAGEMENT, INC.
                                Violation of 740 ILCS 14/15(d)
                     Unauthorized Disclosure I Redisclosure / Dissemination
                            (On Behalf of Plaintiffs and the Class)

         461. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         462. Defendant BURRIS MANAGEMENT, INC. is a company organized under the

  laws of the State of Illinois. Defendant BURRIS MANAGEMENT, INC. therefore a "private

  entity" pursuant to BIPA.

         463. Defendant BURRIS MANAGEMENT, INC. is a private entity that collects

  biometric information from many associated workers.

         464. BIPA makes it unlawful for any private entity in possession of a biometric identifier

  or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

  customer's biometric identifier or biometric information . . . ." 740 ILCS 114/15(d).

         465. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant BURRIS MANAGEMENT, INC.

  or its agents through, inter alia, copying/recording of their respective finger prints and possibly

  other individual biometric data points.

         466.    On information and belief, Defendant BURRIS MANAGEMENT, INC. disclosed,

  redisclosed, or disseminated the biometric information of plaintiffs and the class members to,

  through, and/or among others, including but not limited to other McDonald's entities or persons

  associated with McDonald's.

         467.    Stating further, while not necessary to pleading these claims, BURRIS

  MANAGEMENT, INC. did not have consent to such disclosure, redisclosure, or dissemination as

  discussed by BIPA. 740 ILSC 14/15(d)(1).




                                                 108



                                                                                    Exhibit U - Page 110 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 111 of 150 PageID #:3016




         468. Defendant BURRIS MANAGEMENT, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

 aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

 each plaintiff and class member to control this information.

                WI1EREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 BURRIS MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant BURRIS MANAGEMENT, INC. to comply with the requirements

 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant BURRIS MANAGEMENT, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                           COUNT XLVII— BURRIS MANAGEMENT, INC.
                                  Violation of 740 ILCS 14/15(e)(1)
                             Failure to Use Reasonable Standard of Care
                                (On Behalf of Plaintiffs and the Class)

        469.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        470. Defendant BURRIS MANAGEMENT, INC. is a company organized under the

 laws of the State of Illinois. Defendant BURRIS MANAGEMENT, INC. is therefore a "private

 entity" pursuant to BIPA.




                                                 109



                                                                                       Exhibit U - Page 111 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 112 of 150 PageID #:3017




          471, Defendant BURRIS MANAGEMENT, INC. is a private entity that collects

  biometric information from McDonald's workers.

          472.    BIPA requires a private entity to, inter alia, "store, transmit, and protect from

  disclosure all biometric identifiers and biometric information using the reasonable standard of care

  within the private entity's industry . .." 740 ILCS 14/15(e).

          473.    The plaintiffs and the Class are lllinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant BURRIS MANAGEMENT, INC

  or its agents through, inter alia, copying/recording of their respective finger prints and possibly

  other individual biometric data points.

          474.   Defendant BURRLS MANAGEMENT, INC. collection and storage of the

  plaintiffs' and class members' biometric data was systematic and done without storing,

  transmitting, and/or protecting from disclosure all biometric identifiers and biometric information

  using the reasonable standard of care within its industry as required by 740 ILCS 14/15(e)(1).

          475.   Defendant BURRIS MANAGEMENT, INC. collection, storage and use of the

 plaintiffs' and class members' biometric identifiers, information or data as described herein,

  aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

  each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 BURRIS MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seg.;

 (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

 class by requiring Defendant BURRIS MANAGEMENT, INC. to comply with the requirements




                                                  110




                                                                                       Exhibit U - Page 112 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 113 of 150 PageID #:3018




 of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

 for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

 statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

 finds that Defendant BURRIS MANAGEMENT, INC. violations of BIPA were negligent; (5)

 reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

 and (6) for any other relief deemed appropriate in the premises.

                        COUNT ,orivni- BURRIS MANAGEMENT, INC.
                                Violation of 740 ILCS 14/15(e)(2)
           Failure to Use Same Standard as Other Confidential and Sensitive Information
                              (On Behalf of Plaintiffs and the Class)

        476.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        477.    Defendant BURRIS MANAGEMENT, INC. is a company organi7Pd under the

 laws of the State of Illinois. Defendant BURRIS MANAGEMENT, INC. is therefore a "private

entity" pursuant to BIPA.

        478.   Defendant BURRIS MANAGEMENT, INC. is a private entity that collects

 biometric information from McDonald's workers.

        479. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information in a manner that is the same as or

more protectiVe than the manner in which the private entity stores, transmits, and protects other

confidential and sensitive information." 740 ILCS 14/15(e)(2).

        480.   The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant BURRIS MANAGEMENT, INC.

or its agents through, inter alia, copying/recording of their respective finger prints and possibly

other individual biometric data points.




                                                 111



                                                                                       Exhibit U - Page 113 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 114 of 150 PageID #:3019




          481.   Defendant BURRIS MANAGEMENT, INC. collection and storage of the

  plaintiffs' and class members' biometric data was not done in a manner that was the same as or

  more protective than the manner in which it stores, transmits, and protects other confidential and

  sensitive information, as required by 740 ILCS 14/15(e)(2).

         482.    Defendant BURRIS MANAGEMENT, INC. collection, storage and use of the

  plaintiffs' and class members' biometric identifiers, information or data as described herein,

  aggrieved each plaintiff and class member as provided in BIPA and further violated the rights of

  each plaintiff and class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

  BURRIS MANAGEMENT, INC. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.;

  (3) injunctive and equitable relief as is necessary to protect the interests of the plaintiffs and the

  class by requiring Defendant BURRIS MANAGEMENT, INC. to comply with the requirements

  of BIPA as to the collection, storage and use of biometric data; (4) statutory damages of $5,000.00

  for the intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,

  statutory damages of $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court

  finds that Defendant BURRIS MANAGEMENT, INC. violations of BIPA were negligent; (5)

  reasonable attorneys' fees and costs and other litigation expense pursuant to 740 ILCS 14/20(3);

  and (6) for any other relief deemed appropriate in the premises.


                                      COUNT XLIX — CAFE M, LLC
                                      Violation of '740 ILCS 14/15(a)
                          Failure to Properly Establish Publicly-Available Policy
                                   (On Behalf of Plaintiffs and the Class)




                                                  112



                                                                                       Exhibit U - Page 114 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 115 of 150 PageID #:3020




        483.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        484. Defendant CAFE M, LLC is a company organized under the laws of the State of

 Illinois. Defendant CAFE M, LLC is therefore a "private entity" pursuant to BIPA.

        485.    Defendant CAFE M, LLC is a private entity that collects biometric information

 from McDonald's workers.

        486. BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 7401LCS 14/15(a).

        487. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant CAFE M, LLC or its agents

through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

other individual biometric data points.

        488. Defendant CAFE M, LLC did not properly develop a written policy, made available

to the public, establishing a retention schedule and guidelines for permanently destroying

biometric identifiers and biometric information when the initial purpose for collecting or obtaining

such identifiers or information was satisfied or within 3 years of the individual's last interaction

with the private entity, whichever occurred first.

        489. Defendant CAFE M, LLC collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.



                                                 113



                                                                                       Exhibit U - Page 115 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 116 of 150 PageID #:3021




                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CAFE

  M, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

  relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

  CAFE M, LLC to comply with the requirements of BIPA as to the collection, storage and use of

  biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

  BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

  violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CAFE M, LLC

  violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

  expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

  premises.

                                     COUNT L— CAFE M, LLC
                                   Violation of 740 RCS 14/15(a)
          Failure to Comply with Established Retention Schedule and Destruction Guidelines
                               (On Behalf of Plaintiffs and the Class)

         490.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         491.    Defendant CAFE M, LLC is a company organized under the laws of the State of

  Illinois. Defendant CAFE M, LLC is therefore a "private entity" pursuant to BIPA.

         492.    Defendant CAFE M, LLC is a private entity that collects biometric information

  from McDonald's workers.

         493.    BIPA requires private entities in possession of biometric information to "develop a

  written policy, made available to the public, establishing a retention schedule and guidelines for

  permanently destroying biometric identifiers and biometric information when the initial purpose




                                                  114



                                                                                      Exhibit U - Page 116 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 117 of 150 PageID #:3022




for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

       494. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

information must comply with its established retention schedule and destruction guidelines." 735

ILCS 14/15(a).

       495.    The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant CAFE M, LLC or its agents

through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

other individual biometric data points.

       496.    Defendant CAFE M, LLC did not comply with its established retention schedule

and destruction guidelines.

       497.    Defendant CAFE M, LLC collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.

       WHEREFORE, individually, and on behalf of the proposed class members, the plaintiffs

pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et seq.,

appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CAFE M,

LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

CAFE M, LLC to comply with the requirements of BIPA as to the collection, storage and use of

biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of




                                                 115



                                                                                      Exhibit U - Page 117 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 118 of 150 PageID #:3023




  BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

  violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CAFE M, LLC

  violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

  expense pursuant to 740 TT ,CS 14/20(3); and (6) for any other relief deemed appropriate in the

  premises.

                                     COUNT LI— CAFE M, LLC
                                 Violation of 740 ILCS 14/115(b)(1)
                           Failure to Inform of Collection and/or Storage
                               (On Behalf of Plaintiffs and the Class)

          498.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          499.    Defendant CAFE M, LLC is a company organized under the laws of the State of

  Illinois. Defendant CAFE M, LLC is therefore a "private entity" pursuant to BIPA.

          500.    Defendant CAFE M, LLC is a private entity that collects biometric information

  from McDonald's workers.

          501.   BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

  identifiers or biometric information, unless it first: (1) informs the subject — in writing that a

  biometric identifier or biometric information is being collected or stored .            " 740 ILCS

  14/15(b)(1) (emphasis added).

         502.    The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant CAFE M, LLC or its agents

  through, inter alia, copying/recording of their respective finger prints and possibly other individual

  biometric data points.




                                                  116




                                                                                       Exhibit U - Page 118 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 119 of 150 PageID #:3024




         503. Defendant CAFE M, LLC collection and storage of the plaintiffs' and class

 member's biometric data was done without properly informing the plaintiffs and class members in

 writing that a biometric identifier or biometric information was being collected or stored.

        504. Defendant CAFE M, LLC collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individnally, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CAFE

M, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 CAFE M, LLC to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

 BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CAFE M, LLC

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.
                                      COUNT LH— CAFE M, LLC
                                    Violation of 740 ILCS 14/15(b)(2)
                     Failure to Inform of the Specific Purpose and Length of Term
                                  (On Behalf of Plaintiffs and the Class)

        505.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 117


                                                                                       Exhibit U - Page 119 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 120 of 150 PageID #:3025




          506.    Defendant CAFE M, LLC is a company organized under the laws of the State of

  Illinois. Defendant CAFE M, LLC is therefore a "private entity" pursuant to BIPA.

          507.    Defendant CAFE M, LLC is a private entity that collects biometric information

  from McDonald's workers.

          508.    BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

  identifiers or biometric information, unless it first: (2) informs the subject . .     writing of the

  specific purpose and length of term for which a biometric identifier or biometric information is

  being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

         509.    The plaintiff's and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant CAFE M, LLC or its agents

  through, inter alia, copying/recording of their respective finger prints and possibly other individual

  biometric data points.

         510.    Defendant CAFE M, LLC failed to properly inform the plaintiffs or the class

  members in writing of the specific purpose and length of terms for which their biometric data was

  to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

         511.    Defendant CAFE M, LLC collection, storage and use of the plaintiffs' and class

  members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

  and class member as provided in BIPA and further violated the rights of each plaintiff and class

  member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CAFE




                                                  118




                                                                                       Exhibit U - Page 120 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 121 of 150 PageID #:3026




 M, LLC actions, as pled herein, violate B1PA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 CAFE M, LLC to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CAFE M, LLC

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

premises.
                                      COUNT LIU— CAFE M, LLC
                                    Violation of 740 ILCS 14115(b)(3)
                                    Failure to Obtain Written Release
                                  (On Behalf of Plaintiffs and the Class)

        512. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        513. Defendant CAFE M, LLC is a company organized under the laws of the State of

Illinois. Defendant CAFE M, LLC is therefore a "private entity" pursuant to BIPA.

        514. Defendant CAFE M, LLC is a private entity that collects biometric information

from McDonald's workers.

        515. BIPA makes it unlawful for any private entity to, inter alio, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: . . . (3) receives a written release executed by

the subject of the biometric identifier or biometric information . . ." 740 ILCS 14/15(b)(3)

(emphasis added).

        516. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant CAFE M, LLC or its agents


                                                  119



                                                                                        Exhibit U - Page 121 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 122 of 150 PageID #:3027




  through, inter alia, copying/recording of their respective fingerprints and possibly other individual

  biometric data points.

          517.    Defendant CAFE M, TLC collection and storage of the plaintiffs' and class

  members' biometric data was systematic and done without first obtaining the written release

  required by 740 ILCS 14/15(b)(3).

          518.   Defendant CAFE M, LLC collection, storage and use of the plaintiffs' and class

  members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

  and class member as provided in BIPA and further violated the rights of each plaintiff and class

  member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5,2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CAFE

  M, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

  relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

  CAFE M, LLC to comply with the requirements of BIPA as to the collection, storage and use of

  biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

  BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

  violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CAFE M, LLC

  violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

  expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

  premises.

                                      COUNT LW— CAFE M, LLC
                                      Violation of 740 ILCS 14/15(d)
                           Unauthorized Disclosure / Redisclosure / Dissemination
                                  (On Behalf of Plaintiffs and the Class)



                                                  120



                                                                                      Exhibit U - Page 122 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 123 of 150 PageID #:3028




         519. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        520. Defendant CAFE M, LLC is a company organized under the laws of the State of

 Illinois. Defendant CAFE M, LLC therefore a "private entity" pursuant to BIPA.

        521. Defendant CAFE M, LLC is a private entity that collects biometric information

 from many associated workers.

        522. BIPA makes it unlawful for any private entity in possession of a biometric identifier

 or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

 customer's biometric identifier or biometric information .      ' 740 ILCS 114/15(d).

        523. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant CAFE M, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

        524. On information and belief, Defendant CAFE M, LLC disclosed, redisclose,d, or

 disseminated the biometric information of plaintiffs and the class members to, through, and/or

 among others, including but not limited to other McDonald's entities or persons associated with

 McDonald's.

        525. Stating further, while not necessary to pleading these claims, CAFE M, LLC did

 not have consent to such disclosure, redisclosure, or dissemination as discussed by BIPA. 740

 1LSC 14/15(d)(1).

        526. Defendant CAFE M, LLC collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.


                                                 121



                                                                                      Exhibit U - Page 123 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 124 of 150 PageID #:3029




                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CAFE

 M, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable
 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 CAFE M, LLC to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

 BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CAFE M, LLC

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

  remises.

                                      COUNT LV— CAFE M, LLC
                                    Violation of 740 ILCS 14/15(e)(1)
                               Failure to Use Reasonable Standard of Care
                                  (On Behalf of Plaintiffs and the Class)

         527.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         528.   Defendant CAFE M, LLC is a company organized under the laws of the State of

 Illinois. Defendant CAFE M, LLC is therefore a "private entity" pursuant to BIPA.

         529.   Defendant CAFE M, LLC is a private entity that collects biometric information

 from McDonald's workers.

         530.   BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within the private entity's industry . ." 740 ILCS 14/15(e).




                                                  122



                                                                                      Exhibit U - Page 124 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 125 of 150 PageID #:3030




         531. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald' s / Defendant CAFE M, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

         532. Defendant CAFE M, LLC collection and storage of the plaintiffs' and class

 members' biometric data was systematic and done without storing, transmitting, and/or protecting

 from disclosure all biometric identifiers and biometric information using the reasonable standard

 of care within its industry as required by 740 ILCS 14/15(e)(1).

        533. Defendant CAVE M, LLC collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in B[PA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CAFE

 M, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 CAFE M, LLC to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CAFE M, LLC

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation




                                                 123



                                                                                       Exhibit U - Page 125 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 126 of 150 PageID #:3031




  expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

  premises.

                                     COUNT LVI— CAFE M, LLC
                                    Violation of 740 'ICS 14/15(e)(2)
              Failure to Use Same Standard as Other Confidential and Sensitive Information
                                  (On Behalf of Plaintiffs and the Class)

         534.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         535.     Defendant CAFE M, LLC is a company organized under the laws of the State of

  Illinois. Defendant CAFE M, LLC is therefore a "private entity" pursuant to BIPA.

         536.     Defendant CAFE M, LLC is a private entity that collects biometric information

  from McDonald's workers.

         537.    BIPA requires a private entity to, inter alia, "store, transmit, and protect from

  disclosure all biometric identifiers and biometric information in a manner that is the same as or

  more protective than the manner in which the private entity stores, transmits, and protects other

 confidential and sensitive information." 740 ILCS 14/15(e)(2).

         538.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant CAFE M, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

         539.    Defendant CAFE M, LLC collection and storage of the plaintiffs' and class

 members' biometric data was not done in a manner that was the same as or more protective than

 the manner in which it stores, transmits, and protects other confidential and sensitive information,

 as required by 740 ILCS 14/15(e)(2).

         540.    Defendant CAFE M, LLC collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff



                                                  124




                                                                                        Exhibit U - Page 126 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 127 of 150 PageID #:3032




  and dais member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CAFE

 M, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 CAFE M, LLC to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

 BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 'ICS 14/20(1) in the event the court finds that Defendant CAFE M, LLC

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.


                                   COUNT LVII — CLARK 15803, LLC
                                     Violation of 740 ILCS 14/15(a)
                         Failure to Properly Establish Publicly-Available Policy
                                  (On Behalf of Plaintiffs and the Class)

        541. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        542. Defendant CLARK 15803, LLC is a company organized under the laws of the State

 of Illinois. Defendant CLARK 15803, LLC is therefore a "private entity" pursuant to BIPA.

        543. Defendant CLARK 15803, LLC is a private entity that collects biometric

 information from McDonald's workers.




                                                 125



                                                                                      Exhibit U - Page 127 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 128 of 150 PageID #:3033




         544.    B1PA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently destroying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

         545.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant CLARK 15803, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

 other individual biometric data points.

         546.    Defendant CLARK 15803, LLC did not properly develop a written policy, made

 available to the public, establishing a retention schedule and guidelines for permanently destroying

 biometric identifiers and biometric information when the initial purpose for collecting or obtaining

 such identifiers or information was satisfied or within 3 years of the individual's last interaction

 with the private entity, whichever occurred first.

         547.    Defendant CLARK 15803, LLC collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 CLARK 15803, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring




                                                    126



                                                                                         Exhibit U - Page 128 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 129 of 150 PageID #:3034




 Defendant CLARK 15803, LLC to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 CLARK 15803, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

appropriate in the premises.

                              COUNT LV111— CLARK 15803, LLC
                                 Violation of 740 ILCS 14/15(a)
        Failure to Comply with Established Retention Schedule and Destruction Guidelines
                             (On Behalf of Plaintiffs and the Class)

        548. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        549. Defendant CLARK 15803, LLC is a company organized under the laws of the State

of Illinois. Defendant CLARK 15803, LLC is therefore a "private entity" pursuant to BIPA.

        550. Defendant CLARK 15803, LLC is a private entity that collects biometric

information from McDonald's workers.

        551. BIPA requires private entities in possession of biometric information to "develop a

written policy, made available to the public, establishing a retention schedule and guidelines for

permanently destroying biometric identifiers and biometric information when the initial purpose

for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

       552. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

information must comply with its established retention schedule and destruction guidelines." 735

ILCS 14/15(a).


                                                127



                                                                                       Exhibit U - Page 129 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 130 of 150 PageID #:3035




          553.    The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant CLARK 15803, LLC or its agents

  through, inter alia, copying/recording of their respective finger prints / palm scans and possibly

  other individual biometric data points.

          554.    Defendant CLARK 15803, LLC did not comply with its established retention

  schedule and destruction guidelines.

          555.    Defendant CLARK 15803, LLC collection, storage and use of the plaintiffs' and

  class members' biometric identifiers, information or data as described herein, aggrieved each

  plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

  class member to control this information.

                  WHEREFORE, individually, and on behalf of the proposed class members, the

  plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

  CLARK 15803, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seg.; (3) injunctive

  and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

  Defendant CLARK 15803, LLC to comply with the requirements of BIPA as to the collection,

  storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

  reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  CLARK 15803, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

  and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

  appropriate in the premises.

                                      COUNT LIX— CLARK 15803, LLC
                                      Violation of 740 ILCS 14/115(b)(1)



                                                    128



                                                                                          Exhibit U - Page 130 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 131 of 150 PageID #:3036




                             Failure to Inform of Collection and/or Storage
                                 (On Behalf of Plaintiffs and the Class)

       556. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       557. Defendant CLARK 15803, LLC is a company organized under the laws of the State

of Illinois. Defendant CLARK 15803, LLC is therefore a "private entity" pursuant to BIPA.

       558. Defendant CLARK 15803, LLC is a private entity that collects biometric

information from McDonald's workers.

       559. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

identifiers or biometric information, unless it first: (1) informs the subject . . in writing that a

biometric identifier or biometric information is being collected or stored . .             740 ILCS

14115(b)(1) (emphasis added).

       560. The plaintiffs and the Class are Illinois citizens that had their "biometric

information" collected and stored by McDonald's / Defendant CLARK 15803, LLC or its agents

through, inter alia, copying/recording of their respective finger prints and possibly other individual

biometric data points.

       561. Defendant CLARK 15803, LLC collection and storage of the plaintiffs' and class

member's biometric data was done without properly informing the plaintiffs and class members in

writing that a biometric identifier or biometric information was being collected or stored.

       562. Defendant CLARK 15803, LLC collection, storage and use of the plaintiffs' and
class members' biometric identifiers, information or data as described herein, aggrieved each

plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

class member to control this information.




                                                129



                                                                                      Exhibit U - Page 131 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 132 of 150 PageID #:3037




                  WHEREFORE, individually, and on behalf of the proposed class members, the

   plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

  seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

   CLARK 15803, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

  and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

  Defendant CLARK 15803, LLC to comply with the requirements of BIPA as to the collection,

  storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

  reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

  $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

  CLARK 15803, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

  and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

  appropriate in the premises.

                                    COUNT LX— CLARK 15803, LLC
                                     Violation of 740 ILCS 14/15(13)(2)
                      Failure to Inform of the Specific Purpose and Length of Term
                                   (On Behalf of Plaintiffs and the Class)

          563.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          564.   Defendant CLARK 15803, LLC is a company organized under the laws of the State

  of Illinois. Defendant CLARK 15803, LLC is therefore a "private entity" pursuant to BIPA.

          565.   Defendant CLARK 15803, LLC is a private entity that collects biometric

  information from McDonald's workers.

         566.    BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

  identifiers or biometric information, unless it first: (2) informs the subject . . . in writing of the




                                                   130




                                                                                         Exhibit U - Page 132 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 133 of 150 PageID #:3038




  specific purpose and length of term for which a biometric identifier or biometric information is

  being collected, stored, and used." 740 ILCS 14/15(b)(2) (emphasis added).

         567. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant CLARK 15803, LLC or its agents

  through, inter alia, copying/recording of their respective finger prints and possibly other individual

  biometric data points.

         568. Defendant CLARK 15803, LLC failed to properly inform the plaintiffs or the class

 members in writing of the specific purpose and length of terms for which their biometric data was

 to be stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

         569. Defendant CLARK 15803, LLC collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 CLARK 15803, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant CLARK 15803, LLC to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 CLARK 15803, LLC violations of BHA were negligent; (5) reasonable attorneys' fees and costs




                                                   131



                                                                                         Exhibit U - Page 133 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 134 of 150 PageID #:3039




 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                                    COUNT LXI— CLARK 15803, LLC
                                     Violation of 740 ILCS 14/15(b)(3)
                                     Failure to Obtain Written Release
                                   (On Behalf of Plaintiffs and the Class)

         570. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         571. Defendant CLARK 15803, LLC is a company organized under the laws of the State

 of Illinois. Defendant CLARK 15803, LLC is therefore a "private entity" pursuant to BIPA.

        572. Defendant CLARK 15803, LLC is a private entity that collects biometric

 information from McDonald's workers.

        573. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: . . . (3) receives a written release executed by

 the subject of the biometric identifier or biometric information . . . ." 740 ILCS 14/15(b)(3)

 (emphasis added).

        574. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant CLARK 15803, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

        575. Defendant CLARK 15803, LLC collection and storage of the plaintiffs' and class
 members' biometric data was systematic and done without first obtaining the written release

 required by 740 ILCS 14/15(b)(3).

        576. Defendant CLARK 15803, LLC collection, storage and use of the plaintiffs' and
 class members' biometric identifiers, information or data as described herein, aggrieved each


                                                  132



                                                                                       Exhibit U - Page 134 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 135 of 150 PageID #:3040




 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to contt 1 this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 CLARK 15803, LLC actions,as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant CLARK 15803, LLC to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BEM pursuant to 740 MCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 petviolation pursuant to 740 ILLS 14/20(1) in the event the court finds that Defendant

 CLARK 15803, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                                 COUNT LXII— CLARK 15803, LLC
                                    Violation of 740 ILCS 14/15(d)
                         Unauthorized Disclosure / Redisclosnre /Digsetnination
                                (On Behalf of Plaintiffs and the Class)

         577. Plaintiffs 'incorporate the foregoing allegations as if fully set forth herein.

         578. Defendant CLARK 15803, LLC is a company organized under the laws of the State

 of Illinois. Defendant CLARK 15803, LLC therefore a "private entity" pursuant to BIPA.

        579.     Defendant CLARK 15803, rLC is a private entity that collects biometric

 information from many associated workers.




                                                   133



                                                                                          Exhibit U - Page 135 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 136 of 150 PageID #:3041




         580.     B1PA makes it unlawful for any private entity in possession of a biometric identifier

  or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

  customer's biometric identifier or biometric information . . ." 740 ILCS 114/15(d).

         581.     The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant CLARK 15803, LLC or its agents

  through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

         582.    On information and belief, Defendant CLARK 15803, LLC disclosed, redisclosed,

 or disseminated the biometric information of plaintiffs and the class members to, through, and/or

 among others, including but not limited to other McDonald's entities or persons associated with

 McDonald's.

         583.    Stating further, while not necessary to pleading these claims, CLARK 15803, LLC

 did not have consent to such disclosure, re,disclosure, or dissemination as discussed by BIPA. 740

 ILSC 14/15(d)(1).

         584.    Defendant CLARK 15803, LLC collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 CLARK 15803, LLC actions, as pled herein, violate BIPA, 740 ELCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring




                                                   134



                                                                                          Exhibit U - Page 136 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 137 of 150 PageID #:3042




 Defendant CLARK 15803, LLC to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILLS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 CLARK 15803, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14t20(3); and (6) for any other relief deemed

 appropriate in the premises.

                                   COUNT LX01— CLARK 15803, LLC
                                     Violation of 740 ILCS 14/15(e)(1)
                                Failure to Use Reasonable Standard of Care
                                   (On Behalf of Plaintiffs and the Class)

         585. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         586. Defendant CLARK 15803, LLC is a company organized under the laws of the State

 of Illinois. Defendant CLARK 15803, LLC is therefore a "private entity" pursuant to BIPA.

         587. Defendant CLARK 15803, LLC is a private entity that collects biometric

 information from McDonald's workers.

         588. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within the private entity's industry . ." 740 ILCS 14/15(e).

         589. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant CLARK 15803, LLC or its agents

 through, inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric rinta points.

        590. Defendant CLARK 15803, LLC collection and storage of the plaintiffs' and class

 members' biometric data was systematic and done without storing, transmitting, and/or protecting


                                                 135



                                                                                       Exhibit U - Page 137 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 138 of 150 PageID #:3043




 from disclosure all biometric identifiers and biometric information using the reasonable standard

 of care within its industry as required by 740 ILCS 14/15(e)(1).

         591.    Defendant CLARK 15803, LLC collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in131PA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 CLARK 15803, LLC actions, as pled herein, violate BLPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring

 Defendant CLARK 15803, LLC to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILLS 14/20(1) in the event the court finds that Defendant

 CLARK 15803, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.

                               COUNT LXIV— CLARK 15803, LLC
                                  Violation of 740 ILCS 14/15(e)(2)
            Failure to Use Same Standard as Other Confidential and Sensitive Information
                               (On Behalf of Plaintiffs and the Class)

         592.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         593.    Defendant CLARK 15803, LLC is a company organised under the laws of the State

 of Illinois. Defendant CLARK 15803, LLC is therefore a "private entity" pursuant to BIPA.



                                                   136



                                                                                          Exhibit U - Page 138 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 139 of 150 PageID #:3044




          594. Defendant CLARK 15803, LLC is a private entity that collects biometric

  information from McDonald's workers.

          595. BIPA requires a private entity to, inter alia, "store, transmit, and protect from

  disclosure all biometric identifiers and biometric information in a manner that is the same as or

  more protective than the manner in which the private entity stores, transmits, and protects other

  confidential and sensitive information." 740 ILCS 14/15(e)(2).

          596. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant CLARK 15803, LLC or its agents

  through, inter alia, copying/recording of their respective finger prints and possibly other individual

  biometric data points.

          597. Defendant CLARK 15803, LLC collection and storage of the plaintiffs' and class

 members' biometric data was not done in a manner that was the same as or more protective than

 the manner in which it stores, transmits, and protects other confidential and sensitive information,

 as required by 740 ILCS 14/15(e)(2).

         598. Defendant CLARK 15803, LLC collection, storage and use of the plaintiffs' and

 class members' biometric identifiers, information or data as described herein, aggrieved each

 plaintiff and class member as provided in BIPA and further violated the rights of each plaintiff and

 class member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant

 CLARK 15803, LLC actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive

 and equitable relief as is necessary to protect the interests of the plaintiffs and the class by requiring




                                                   137



                                                                                          Exhibit U - Page 139 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 140 of 150 PageID #:3045




 Defendant CLARK 15803, LLC to comply with the requirements of BIPA as to the collection,

 storage and use of biometric data; (4) statutory damages of $5,000.00 for the intentional and

 reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of

 $1,000.00 per violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant

 CLARK 15803, LLC violations of BIPA were negligent; (5) reasonable attorneys' fees and costs

 and other litigation expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed

 appropriate in the premises.


                                      COUNT LXV — CMJ CORP.
                                      Violation of 740 ILCS 14/15(a)
                         Failure to Properly Establish Publicly-Available Policy
                                  (On Behalf of Plaintiffs and the Class)

        599.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        600.    Defendant CMJ CORP. is a company organized under the laws of the State of

 Illinois. Defendant CMJ CORP. is therefore a "private entity" pursuant to BIPA.

        601.    Defendant CMJ CORP. is a private entity that collects biometric information from

 McDonald's workers.

        602.    BIPA requires private entities in possession of biometric information to "develop a

 written policy, made available to the public, establishing a retention schedule and guidelines for

 permanently des(roying biometric identifiers and biometric information when the initial purpose

 for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

 the individual's last interaction with the private entity, whichever occurs first." 740 ILCS 14/15(a).

        603.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant CMJ CORP. or its agents through,




                                                  138



                                                                                       Exhibit U - Page 140 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 141 of 150 PageID #:3046




 inter alia, copying/recording of their respective finger prints / palm scans and possibly other

individual biometric data points.

        604. Defendant CMJ CORP. did not properly develop a written policy, made available

to the public, establishing a retention schedule and guidelines for permanently destroying

biometric identifiers and biometric information when the initial purpose for collecting or obtaining

such identifiers or information was satisfied or within 3 years of the individual's last interaction

with the private entity, whichever occurred first.

        605. Defendant CMJ CORP. collection, storage and use of the plaintiffs' and class

members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

and class member as provided in BIPA and further violated the rights of each plaintiff and class

member to control this information.

               WHEREFORE, individually, and on behalf of the proposed class members, the

plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CMJ

CORP. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

CMJ CORP. to comply with the requirements of BIPA as to the collection, storage and use of

biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

BEPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CMJ CORP.

violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

premises.



                                                 139



                                                                                      Exhibit U - Page 141 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 142 of 150 PageID #:3047




                                    COUNT LXVI— CMJ CORP.
                                   Violation of 740 ILLS 14/15(a)
          Failure to Comply with Established Retention Schedule and Destruction Guidelines
                                (On Behalf of Plaintiffs and the Class)

          606. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

          607. Defendant CMJ CORP. is a company organi7ed under the laws of the State of

  Illinois. Defendant CMJ CORP. is therefore a "private entity" pursuant to }TPA.

          608. Defendant CMJ CORP. is a private entity that collects biometric information from

  McDonald's workers.

          609. BIPA requires private entities in possession of biometric information to "develop a

  written policy, made available to the public, establishing a retention schedule and guidelines for

  permanently destroying biometric identifiers and biometric information when the initial purpose

  for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

  the individual's last interaction with the private entity, whichever occurs first" 7401LCS 14/15(a).

         610. BIPA further provides that "Absent a valid warrant or subpoena issued by a court

  of competent jurisdiction, a private entity in possession of biometric identifiers or biometric

  information must comply with its established retention schedule and destruction guidelines." 735

  ILCS 14/15(a).

         611. The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant CMJ CORP. or its agents through,

  inter alia, copying/recording of their respective finger prints / palm scans and possibly other

  individual biometric data points.

         612. Defendant CMJ CORP. did not comply with its established retention schedule and

 destruction guidelines.




                                                 140




                                                                                     Exhibit U - Page 142 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 143 of 150 PageID #:3048




        613. Defendant CMJ CORP. collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CMJ

 CORP. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 CMJ CORP. to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

 BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CMJ CORP.

 violations of BIPA were negligent.; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.

                                  COUNT L.30/11-- CMJ CORP.
                               Violation of 740 ILCS 14/115(b)(1)
                         Failure to Inform of Collection and/or Storage
                             (On Behalf of Plaintiffs and the Class)

        614. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        615. Defendant CMJ CORP. is a company organised under the laws of the State of

 Illinois. Defendant CMJ CORP. is therefore a "private entity" pursuant to BIPA.

        616. Defendant CMJ CORP. is a private entity that collects biometric information from

 McDonald's workers.


                                                 141



                                                                                       Exhibit U - Page 143 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 144 of 150 PageID #:3049




          617. BIPA makes it unlawful for any private entity to, inter alia, "collect, cap

  purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

  identifiers or biometric information, unless it first: (1) informs the subject     . in writing that a

  biometric identifier or biometric information is being collected or stored .           . 740 ILCS

  14/15(b)(1) (emphasis added).

         618., The plaintiffs and the Class are Illinois citizens that had their "biometric

  information" collected and stored by McDonald's / Defendant CMJ CORP. or its agents through,

  inter alia, copying/recording of their respective finger prints and possibly other individual

  biometric data points.

         619.    Defendant CMJ CORP. collection and storage of the plaintiffs' and class member's

  biometric data was done without properly informing the plaintiffs and class members in wri g

  that a biometric identifier or biometric information was being collected or stored.

         620.    Defendant CMJ CORP. collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CMJ

 CORP. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 CND CORP. to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of




                                                 142




                                                                                        Exhibit U - Page 144 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 145 of 150 PageID #:3050




 BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CMJ CORP.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.

                                     COUNT              CMJ CORP,
                                    Violation of 740 ILCS 14/15(b)(2)
                     Failure to Inform of the Specific Purpose and Length of Term
                                 (On Behalf of Plaintiffs and the Class)

        621. Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        622. Defendant CMJ CORP is a company organized under the laws of the State of

 Illinois. Defendant CMJ CORP. is therefore a "private entity" pursuant to B1PA.

        623. Defendant CMJ CORP. is a private entity that collects biometric information from

 McDonald's workers.

        624. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first: (2) informs the subject . . in writing of the

 specific purpose and length of term for which a biometric identifier or biometric information is

 being collected, stored, and used." 740 ILCS 14/1 5(b)(2) (emphasis added).

        625. The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant CMJ CORP. or its agents through,

 inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.




                                                143



                                                                                     Exhibit U - Page 145 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 146 of 150 PageID #:3051




         626.    Defendant CMJ CORP. failed to properly inform the plaintiffs or the class members

  in writing of the specific purpose and length of terms for which their biometric data was to be

  stored and used, as they were required to do under 740 ILCS 14/15(b)(2).

         627.    Defendant CMJ CORP. collection, storage and use of the plaintiffs' and class

  members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

  and class member as provided in BIPA and further violated the rights of each plaintiff and class

  member to control this information.

                 WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5t2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CMJ

 CORP. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 CMJ CORP. to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

 BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CMJ CORP.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.

                                      COUNT VOX— CMJ CORP.
                                    Violation of 740 ILCS 14/15(b)(3)
                                    Failure to Obtain Written Release
                                  (On Behalf of Plaintiffs and the Class)

        628.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.




                                                 144



                                                                                       Exhibit U - Page 146 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 147 of 150 PageID #:3052




         629. Defendant CMJ CORP. is a company organized under the laws of the State of

 Illinois. Defendant CMJ CORP. is therefore a "private entity" pursuant to BIPA.

         630. Defendant CMJ CORP is a private entity that collects biometric information from

 McDonald's workers.

         631. BIPA makes it unlawful for any private entity to, inter alia, "collect, capture,

 purchase, receive through trade, or otherwise obtain a person's or a customer's biometric

 identifiers or biometric information, unless it first:   . (3) receives a written release executed by
 the subject of the biometric identifier or biometric information .         " 740 1LCS 14/15(b)(3)

 (emphasis added).

         632. The plaintiffs and the Class are Illinois citi7Pns that had their "biometric

 information" collected and stored by McDonald's / Defendant CMJ CORP. or its agents through,

 inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

         633. Defendant CMJ CORP. collection and storage of the plaintiffs' and class members'

 biometric data was systematic and done without first obtaining the written release required by 740

     S 14/15(b)(3).

         634. Defendant CMJ CORP. collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individnAlly, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CMJ



                                                  145



                                                                                       Exhibit U - Page 147 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 148 of 150 PageID #:3053




  CORP. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

  relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

  CMJ CORP. to comply with the requirements of BIPA as to the collection, storage and use of

  biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

  BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 per

  violation pursuant to 740 MCS 14/20(1) in the event the court finds that Defendant CMJ CORP.

  violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

  expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

  premises.

                                        COUNT LXX— CMJ CORP.
                                     Violation of 740 ILCS 14/15(d)
                          Unauthorized Disclosure / Redisclosure / Dissemination
                                 (On Behalf of Plaintiffs and the Class)

         635.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         636.    Defendant CMJ CORP. is a company organised under the laws of the State of

 Illinois. Defendant CMJ CORP. therefore a "private entity" pursuant to BIPA.

         637.    Defendant CMJ CORP. is a private entity that collects biometric information from

 many associated workers.

         638.    BIPA makes it unlawful for any private entity in possession of a biometric identifier

 or biometric information to, inter alia, "disclose, redisclose, or other disseminate a person's or

 customer's biometric identifier or biometric information . . ." 740 ILCS 114/15(d).

         639.    The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant CMJ CORP. or its agents through,

 inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.



                                                  146



                                                                                       Exhibit U - Page 148 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 149 of 150 PageID #:3054




         640. On information and belief, Defendant CMJ CORP. disclosed, redisclosed, or

 disseminated the biometric information of plaintiffs and the class members to, through, and/or

 among others, including but not limited to other McDonald's entities or persons associated with

 McDonald's.

         641. Stating further, while not necessary to pleading these claims, CMJ CORP. did not

 have consent to such disclosure, redisclosure, or dissemination as discussed by BIPA. 740 ILSC

 14/15(d)(1).

        642. Defendant CMJ CORP. collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.

                WHEREFORE, individually, and on behalf of the proposed class members, the

 plaintiffs pray for: (1) certification of this case as a class action pursuant to 735 ILCS 5/2-801, et

 seq., appointing the undersigned counsel as class counsel; (2) a declaration that Defendant CMJ

 CORP. actions, as pled herein, violate BIPA, 740 ILCS 14/1 et seq.; (3) injunctive and equitable

 relief as is necessary to protect the interests of the plaintiffs and the class by requiring Defendant

 CMJ CORP. to comply with the requirements of BIPA as to the collection, storage and use of

 biometric data; (4) statutory damages of $5,000.00 for the intentional and reckless violation of

 BIPA pursuant to 740 ILLS 14/20(2), or alternatively, statutory damages of $1,000.00 per

 violation pursuant to 740 ILCS 14/20(1) in the event the court finds that Defendant CMJ CORP.

 violations of BIPA were negligent; (5) reasonable attorneys' fees and costs and other litigation

 expense pursuant to 740 ILCS 14/20(3); and (6) for any other relief deemed appropriate in the

 premises.



                                                 147



                                                                                       Exhibit U - Page 149 of 467
Case: 1:20-cv-01659 Document #: 4 Filed: 03/09/20 Page 150 of 150 PageID #:3055




                                      COUNT LIM— CMJ CORP.
                                    Violation of 740 ILCS 14/15(e)(1)
                               Failure to Use Reasonable Standard of Care
                                  (On Behalf of Plaintiffs and the Class)

         643.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         644.   Defendant CMJ CORP. is a company organized under the laws of the State of

  Illinois. Defendant CMJ CORP. is therefore a "private entity" pursuant to BIPA.

         645.   Defendant CMJ CORP. is a private entity that collects biometric information from

 McDonald's workers.

         646.   BIPA requires a private entity to, inter alia, "store, transmit, and protect from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within the private entity's industry . ." 740 ILCS 14/15(e).

         647.   The plaintiffs and the Class are Illinois citizens that had their "biometric

 information" collected and stored by McDonald's / Defendant CMJ CORP. or its agents through,

 inter alia, copying/recording of their respective finger prints and possibly other individual

 biometric data points.

        648.    Defendant CMJ CORP. collection and storage of the plaintiffs' and class members'

 biometric data was systematic and done without storing, transmitting, and/or protecting from

 disclosure all biometric identifiers and biometric information using the reasonable standard of care

 within its industry as required by 740 ILCS 14/15(e)(1).

        649.    Defendant CMJ CORP. collection, storage and use of the plaintiffs' and class

 members' biometric identifiers, information or data as described herein, aggrieved each plaintiff

 and class member as provided in BIPA and further violated the rights of each plaintiff and class

 member to control this information.




                                                 148




                                                                                      Exhibit U - Page 150 of 467
